--------------------------------------------------------------------------------

EXHIBIT 10.44
 
[*] indicates that a confidential portion of the text of this agreement has been
omitted.
 

 
AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT
BY AND BETWEEN
LES LABORATOIRES SERVIER
AND
XOMA IRELAND LIMITED
 

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT
 
This AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT (this
“Agreement”) is effective as of January 11, 2012 (the “Effective Date”) by and
between LES LABORATOIRES SERVIER (“Servier”), a corporation organized and
existing under the laws of France having offices at 22 rue Garnier, 92200
Neuilly-sur-Seine, France, and XOMA IRELAND LIMITED (“XOMA”), a company
organized and existing under the laws of the Republic of Ireland, having offices
at 26 Upper Pembroke Street, Dublin 2, Ireland.  Servier and XOMA are each
referred to herein by name or individually as a “Party” or collectively as the
“Parties.”
 
BACKGROUND
 
WHEREAS, Servier owns or controls intellectual property rights related to, and
itself is commercializing, pharmaceutical products containing as an active
pharmaceutical ingredient perindopril in combination with other active
pharmaceutical ingredients including amlodipine;
 
WHEREAS, XOMA has expertise, either itself or through Third Parties (as
hereinafter defined), in the manufacture, development, regulatory approval,
promotion and sales of pharmaceutical products in the Territory (as hereinafter
defined);
 
WHEREAS, XOMA wishes to obtain an exclusive license, and Servier wishes to
exclusively license to XOMA, certain Intellectual Property Rights (as
hereinafter defined) in order for XOMA to manufacture, have manufactured,
develop, promote, market, sell and have sold Licensed Products (as hereinafter
defined) in the Territory;
 
WHEREAS, in support of the foregoing, Servier will supply XOMA with API (as
hereinafter defined) for the manufacture and sale of Licensed Products in the
Territory;
 
WHEREAS, Servier and XOMA LS Limited (“XOMA LS”), a sister company of XOMA
entered into a License and Commercialization Agreement as of July 7, 2010 (the
“Original Agreement Effective Date”), which was assigned to XOMA on February 24,
2011, and which has previously been amended (as so amended, the “Original
Agreement”);
 
WHEREAS, the Parties desire to expand the license granted in the Original
Agreement, effective as of the Effective Date, to include the licensing for
Commercialization (as hereinafter defined) in the Territory of an additional
Licensed Product (as hereinafter defined) in order to facilitate and optimize
the Commercialization in the Territory of the Initial Licensed Product (as
hereinafter defined);
 
WHEREAS, Servier desires to grant such Commercialization license to XOMA and
appoint XOMA as Servier’s exclusive commercial partner in the Territory for the
perindopril erbumine drug currently being marketed by Abbott (as hereinafter
defined) in the Territory as ACEON®;
 
WHEREAS, with respect to the Commercialization of ACEON, for the safety and
health of patients and the continuity of the availability of such product in the
market, XOMA has agreed to act in accordance with the Guiding Principle (as
hereinafter defined); and
 
WHEREAS, XOMA desires to [*], and Servier wishes to [*].
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
 
Schedule 11.5-1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings indicated:
 
(a)           “Abbott” means Abbott Products Operations AG and its Affiliates.
 
(b)           “Abbott Termination Agreement” means the agreement between Abbott
and Servier, dated as of November 23, 2011, pursuant to which Abbott’s rights to
ACEON are terminated and Abbott agrees to transition the ACEON product to XOMA.
 
(c)           “ACEON” means all pharmaceutical preparations, in all dosage
strengths, formulations and methods of administration, that contain ACEON API as
the sole active ingredient for use in the Field, including without limitation
those being marketed in the Territory as of the Effective Date under the trade
name ACEON®.
 
(d)           “ACEON API” means the active pharmaceutical ingredient known under
the INN perindopril associated with the erbumine salt.
 
(e)           “ACEON Required Minimum Promotional Efforts” means, with respect
to ACEON:  (i) in the event XOMA [*] or (ii) unless and until XOMA [*],
Commercializing ACEON using efforts no less than those efforts commonly expended
by pharmaceutical companies in connection with the promotion of products at a
similar stage of product life and commercial potential in the Territory, in any
event, with respect to (i) and (ii), in accordance with the Guiding
Principle,  and including:  (A) filling wholesaler orders in accordance with
practices commonly applied by other pharmaceutical companies to similar
pharmaceutical products and, where applicable, in a manner consistent with such
wholesalers’ required practices, (B) maintaining no less than [*] days of
finished goods inventory of ACEON on hand or readily available (except solely by
reason of a failure by Servier to meet its obligations under this Agreement with
respect to the supply thereof or by reason of force majeure (as defined in
Section 18.9)), (C) providing Servier with a Promotion Plan for ACEON when and
as required by Section 9.1 and implementing such Promotion Plan, and (D)
providing Servier with sales estimates and reports relating to ACEON when and as
required by Section 11.5.
 
(f)           “Additional Combination Product(s)” means all pharmaceutical
preparations, in all dosage strengths, formulations and methods of
administration, that combine (i) the Perindopril API and (ii) one or more other
active pharmaceutical ingredients, including the Indapamide API alone and the
Indapamide API together with the Amlodipine API, in each case as active
pharmaceutical ingredients for use in the Field.  Notwithstanding the foregoing,
“Additional Combination Product(s)” shall not include the Initial Licensed
Product or any pharmaceutical preparation that combines the Perindopril API and
any active pharmaceutical ingredient other than Amlodipine API or Indapamide API
that becomes the subject of one or more Servier research programs after the
Original Agreement Effective Date.
 
(g)           “Affiliate” of a Party means:
 
(i)        any company or other entity in which more than fifty percent (50%) of
the voting rights, shares or other equity interests are owned or controlled,
directly or indirectly (including pursuant to any option, warrant or similar
arrangement), by said Party, and/or
 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii)        any company or other entity which owns or controls, directly or
indirectly (including pursuant to any option, warrant or similar arrangement),
more than fifty percent (50%) of the voting rights, shares or other equity
interests of said Party, and/or
 
(iii)        any company or other entity in which more than fifty percent (50%)
of the voting rights, shares or other equity interests are owned or controlled,
directly or indirectly (including pursuant to any option, warrant or similar
arrangement), by a company or other entity referred to in clause (ii)
hereinabove.
 
(h)           “Amlodipine API” means the active pharmaceutical ingredient known
under the INN amlodipine and any salt, derivative, chelate, clathrate,
polymorph, isomer (either structural or optical), acid, base, pro-drug or
metabolite thereof.
 
(i)           “API” means, collectively or singularly as the context dictates,
the Perindopril API, the Amlodipine API, the ACEON API and, upon exercise by
XOMA of the Option with respect to any Additional Combination Product containing
the Indapamide API, the Indapamide API.
 
(j)           “Approval Deadline” means, with respect to the Marketing Approval
of the Initial Licensed Product, December 31, 2014.
 
(k)           “Business Day” means a day that is not a Saturday, Sunday or a day
on which banking institutions in San Francisco, California U.S.A. and/or Paris,
France, are authorized by Law to remain closed.
 
(l)           “Change of Control” means if (at any time) any individual or
entity (corporate or otherwise), or any group of individuals and/or entities
acting together (other than any Affiliates), acquires more than fifty percent
(50%) of the equity interests of a Party and/or more than fifty percent (50%) of
the equity interests of any of its direct or indirect parent companies or by
other means attains the power of taking, legally or factually, control of such
Party.
 
(m)           “Clinical Supplies” has the meaning set forth in Schedule 6 of
this Agreement.
 
(n)           [*]
 
(o)           “Commercialization” means, with respect to Licensed Products, any
and all processes and activities conducted to establish and maintain sales for
such Licensed Products, including maintaining Marketing Approval, manufacturing
or having manufactured Licensed Products from API, selling, offering for sale,
detailing, marketing, promoting, storing, transporting, supporting,
distributing, and importing the API.  “Commercialize” and “Commercializing”
shall have their correlative meanings.
 
(p)           “Competing Product(s)” means, with respect to a Party, all
pharmaceutical preparations, in all dosage strengths, formulations and methods
of administration, developed, licensed, commercialized or otherwise owned or
controlled by or on behalf of such Party for use in hypertension, other than, in
the case of XOMA, a Licensed Product.
 
(q)           “Confidential Information” means confidential and proprietary
information or materials of a Party, including but not limited to marketing,
technical, financial, legal, product and business affairs information,
furnished, disclosed or made available to the other Party and/or its Affiliates
or learned from or through a Party’s exercise of its rights pursuant to this
Agreement and any memoranda, analyses, studies, reports, summaries or similar
documents prepared by or for the Party receiving Confidential Information that
contain, reflect, interpret or are based on Confidential Information received
from the other Party.  With respect to Servier, Servier’s Confidential
Information shall include Servier Know-How.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(r)            “Data” means any and all research, pharmacology, medicinal
chemistry, pre-clinical, clinical, commercial, marketing, process development,
manufacturing and other data or information, including investigator reports
(both preliminary and final), statistical analyses, expert opinions and reports,
safety and other electronic databases, in each case specifically related or
directed to the API and/or the Licensed Product(s).
 
(s)           “Development” means those activities required and/or useful to
obtain and maintain Marketing Approval and includes pre-clinical and clinical
studies, formulation, pharmacodynamics, quality assurance/quality control,
regulatory affairs, report writing and statistical analysis.  “Develop” and
“Developing” shall have their correlative meanings.
 
(t)            “Diligent Efforts” means (i) with respect to XOMA, a commitment
by or on behalf of XOMA of a level of resources and efforts to (a) seek and
procure Marketing Approval (with respect to Licensed Products other than ACEON)
and (b) Commercialize each of the Licensed Products, in the case of clauses (a)
and (b), applied by XOMA, its Sublicensees and designees, consistent with XOMA’s
practices in diligently and actively pursuing the Commercialization of its other
pharmaceutical products at a similar stage of product life, safety, efficacy and
commercial potential, intellectual property protection, scientific merit and the
then prevailing regulatory environment and status with respect thereto but in no
event less than the high professional standards and level of resources, and
efforts for Commercialization commonly applied by other pharmaceutical companies
to their pharmaceutical products at a similar stage of product life, safety,
efficacy and commercial potential, intellectual property protection, scientific
merit and the then prevailing regulatory environment and status with respect
thereto, and (ii) with respect to Servier, a commitment by or on behalf of
Servier of a level of resources and efforts to fulfill its obligations hereunder
applied by Servier, its Affiliates and Sublicensees, consistent with Servier’s
practices in diligently and actively conducting similar activities with respect
to its other pharmaceutical products at a similar stage of product life, safety,
efficacy and commercial potential, intellectual property protection, scientific
merit and the then prevailing regulatory environment and status with respect
thereto but in no event less than the high professional standards and level of
resources, and efforts to conduct such activities commonly applied by other
pharmaceutical companies to their pharmaceutical products at a similar stage of
product life, safety, efficacy and commercial potential, intellectual property
protection, scientific merit and the then prevailing regulatory environment and
status with respect thereto.
 
(u)           “Exclusivity Period” means the period beginning on the Original
Agreement Effective Date and ending on the last day of the latest to expire of
any exclusivity period granted pursuant to Section 505(c)(3)(E) or (j)(5)(F) of
the U.S. Food, Drug and Cosmetic Act and the rules and regulations thereunder,
including 21 C.F.R. § 314.108, for the Initial Licensed Product or any
Additional Licensed Product.
 
(v)           “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
 
(w)           “Field” means the treatment of humans for hypertension or other
cardiovascular diseases.
 
(x)            “First Commercial Sale” means, with respect to a particular
Licensed Product, the first commercial sale in an arms’-length transaction in
the Territory of such Licensed Product by or on behalf of XOMA, its Affiliates
or its Sublicensees, as applicable.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(y)           “GAAP” means then-current generally accepted accounting principles
in the United States of America as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles, in each case consistently
applied.
(z)            “Generic Competition” means sales in the Territory of a Generic
Product by one or more Third Parties with whom XOMA, its Sublicensees and
designees have no contractual or other relationship regarding API or Licensed
Product in excess of [*] percent ([*]%) of the aggregate of both:  (i) sales of
such Generic Product in the Territory and (ii) sales by XOMA, its Sublicensees
and designees of the Licensed Product that uses the same combination of APIs as
such Generic Product in the Territory, in each case calculated on a moving
annual total (MAT) basis.
 
(aa)          “Generic Product” means, after Marketing Approval of a Licensed
Product other than ACEON in the Territory, any other product designated for
human use that uses the same combination of APIs as that contained in such
Licensed Product.
 
(bb)         “GLP” means the then-current good laboratory practice (or similar
standards) for the performance of laboratory activities for pharmaceutical
products as are required by any Regulatory Authority in the applicable
jurisdiction.
 
(cc)          “Guiding Principle” means that XOMA will use Diligent Efforts to
(i) effectuate the timely transition of the Commercialization of ACEON from
Abbott to XOMA in a manner intended to minimize the future impact on the
availability of ACEON to patients using ACEON, and (ii) Commercialize ACEON in a
manner intended to maintain the sales of such product in the Territory and
prepare for the Commercialization of the Initial Licensed Product.
 
(dd)         “Indapamide API” means the active pharmaceutical ingredient known
under the INN indapamide and any salt, derivative, chelate, clathrate,
polymorph, isomer (either structural or optical), acid, base, pro-drug or
metabolite thereof.
 
(ee)          “Initial Licensed Product” means all pharmaceutical preparations,
in all dosage strengths, formulations and methods of administration, that
combine the Amlodipine API and the Perindopril API as active ingredients for use
in the Field.
 
(ff)           “INN” means International Nonproprietary Name.
 
(gg)         “Insolvency Event” means, with respect to any Party, the occurrence
of any of the following:  (i) such Party shall commence a voluntary case
concerning itself under any bankruptcy, liquidation or insolvency code; (ii) an
involuntary case is commenced against such Party and the petition is not
contested within [*] Business Days, or is not dismissed within [*] days, after
commencement of the case; (iii) a custodian is appointed for, or takes charge
of, all or substantially all of the property of such Party or such Party
commences any other proceedings under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
such Party or there is commenced against such Party any such proceeding which
remains undismissed for a period of [*] days; (iv) any order of relief or other
order approving any such case or proceeding is entered; (v) such Party is
adjudicated insolvent or bankrupt; (vi) such Party suffers any appointment of
any custodian, receiver or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of [*] days; (vii)
such Party makes a general assignment for the benefit of creditors; (viii) such
Party shall fail to pay, or shall make a duly authorized statement that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (ix) such party shall call a meeting of its creditors generally with a view
to arranging a compromise or adjustment of its debts; or (x) any corporate,
limited liability company, partnership or individual action, as applicable, is
taken by such Party for the purpose of effecting any of the foregoing.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(hh)         “Intellectual Property Rights” means all Patent, Know-How, trade
secret and any other proprietary and intellectual property rights pertaining to
Licensed Products.
 
(ii)            “Know-How” means all scientific and technical information and
know-how, trade secrets, Data and technology now or hereafter during the term of
this Agreement (whether patented, patentable or not) owned, developed or
acquired by a Party or any of its Affiliates or as to which such Party or any of
its Affiliates has the right to license, which specifically relate or are
directed to the Licensed Products, including but not limited to (i) medical,
clinical, toxicological or other scientific Data; and (ii) processes and
analytical methodology useful in the development, testing, analysis,
manufacturing or packaging of the Licensed Products.
 
(jj)            “Law” means, individually and collectively, any and all laws,
ordinances, rules, directives and regulations of any kind whatsoever of any
governmental or regulatory authority within the applicable jurisdiction.
 
(kk)          “Licensed Product(s)” means (i) the Initial Licensed Product, (ii)
ACEON, and (iii) upon exercise by XOMA of the Option with respect to any
Additional Combination Product, such Additional Combination Product.
 
(ll)            “Losses” means any and all losses, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses), debts and other
obligations arising out of or resulting from third party claims, judgments,
damages, arbitral awards, and amounts paid in settlement of claims, judgments,
legal (including but not limited to judicial, arbitral and administrative)
proceedings and the like.
 
The foregoing shall include (but is not limited to) Losses arising out of or
resulting from physical injury, death or product liability and similar third
party claims.
 
(mm)        “Marketing Approval” means all approvals, licenses, registrations or
authorizations necessary for the Commercialization by XOMA, its Sublicensees or
designees of a Licensed Product in the Territory, including, if applicable, the
pricing thereof.  Marketing Approval shall be deemed to have been received upon
first receipt by XOMA, its Sublicensee or designee of notice from the FDA or
other applicable Regulatory Authority in the Territory that Commercialization of
a Licensed Product by XOMA, its Sublicensee or designee has been approved in a
jurisdiction within the Territory.
 
(nn)         “NDA” means a New Drug Application, including all supplements and
amendments thereto, for the approval of the Licensed Product(s) as a new drug by
the FDA.
 
(oo)         “Net Sales” are recorded according to GAAP (including invoices and
accruals).  Net Sales means adjusted gross amount invoiced on all sales (“Gross
Sales”) of the Licensed Products (including, but not limited to, hospital sales,
mail orders and retail sales) by XOMA or through or by its Sublicensees in the
Territory, through customary commercial channels of distribution to an
independent Third Party in bona fide arms length sales, less the following
deductions:
 
(i)        customs tariffs and duties, insurance charges (in each case, when
invoiced as additional charges), and allowances for bad debts; and
 
 
-6-

--------------------------------------------------------------------------------

 
 
(ii)        Returns (including additional returns accrual) and rebates excluding
cash discounts, which Returns shall not exceed [*] percent ([*]%) of Gross Sales
on a quarterly basis; and
 
(iii)        discounts actually given for managed care rebates, Medicaid
rebates, Medicare rebates, chargebacks, TRICARE rebates and patient assistance
program rebates; and
 
(iv)        Recalls;
 
provided, that deductions pursuant to clauses (i), (ii) and (iii) shall not
exceed in the aggregate [*] percent ([*]%) of Gross Sales on a quarterly basis.
 
For purposes of clarification, if a particular deduction falls under more than
one category set forth above, such deduction shall only be taken once.
 
Any recalls falling out of the definition of Recalls shall be excluded from the
determination of Net Sales.
 
Sales taxes, value added taxes and any other taxes when invoiced as additional
charges are excluded from Net Sales.
 
(pp)         “Option Term” means, with respect to an Additional Combination
Product that combines the Perindopril API and Indapamide API alone, the period
beginning on the Original Agreement Effective Date and ending on the earlier of
(x) the [*] anniversary thereof or (y) beginning [*] months after the acceptance
by the FDA of the NDA submission for the Initial Licensed Product, [*]days
following Servier’s written request to get a waiver from XOMA as mentioned in
Section 2.2. below.
 
“Option Term” also means, with respect to any other Additional Combination
Product, including an Additional Combination Product that combines the
Perindopril API, the Amlodipine API and the Indapamide API, the period beginning
[*] months after the acceptance by the FDA of the NDA submission for the Initial
Licensed Product and ending [*] days following receipt by XOMA of all Data in
Servier’s control useful for an NDA submission by XOMA in the Territory of such
Additional Combination Product.
 
(qq)         “Other Product(s)” means any pharmaceutical product not supplied by
Servier which contains as its active ingredient(s) and/or consists of
perindopril erbumine, the Amlodipine API and/or the Indapamide API.
 
(rr)           “Patent” means any of the following, whether existing now or in
the future anywhere in the world:  (i) patents and patent applications; (ii)
continuations, continuations-in-part, divisionals and substitute applications
with respect to any such patent application; (iii) any patents issued based on
or claiming priority to any such patent applications; (iv) any reissue,
reexamination, renewal, extension (including any supplemental protection
certificate) or restoration of any such patents; (v) any confirmation patent or
registration patent or patent of addition based on any such patents; and (vi)
any other patents and patent applications that dominate the foregoing patents.
 
(ss)          “Perindopril API” means the active pharmaceutical ingredient known
under the INN perindopril associated with the arginine salt.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(tt)           “Perindopril Arginine Monotherapy Product” means all
pharmaceutical preparations, in all dosage strengths, formulations and methods
of administration, that contain Perindopril API as the sole active ingredient
for use in the Field.
 
(uu)         “Promotion Plan” means the plan developed by XOMA for promotion of
the Licensed Products in the Territory.
 
(vv)         “Promotional Material” means all Licensed Product packaging and
labeling, and all written, printed, graphic, electronic, audio or video matter,
including journal advertisements, sales visual aids, leave behind items,
formulary binders, reprints, direct mail, direct-to consumer advertising,
broadcast advertisements and sales reminder aids, for example, scratch pads,
pens and other like items, in each case created by XOMA or directly on its
behalf and used or intended for use in connection with any promotion of a
Licensed Product.
 
(ww)        “Recalls” means Licensed Products recalled by XOMA (i) for quality,
safety or other issues pertaining to the manufacture of API, if supplied by
Servier, or (ii) following Servier’s request.
 
(xx)           “Regulatory Authority” means any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the Marketing Approval,
Commercialization or other use of the Licensed Products in any jurisdiction,
including the FDA.
 
(yy)         “Regulatory Costs” means all costs and expenses incurred by or on
behalf of XOMA in the course of Development, including the costs of Regulatory
Filings and maintenance fees, pricing and reimbursement filing and maintenance
fees and costs relating to approval by FDA of one or more of the Licensed
Products.
 
(zz)           “Regulatory Filings” means all submissions, applications, filings
to any Regulatory Authority.
 
(aaa)        “Returns” means all Licensed Products returned to XOMA by any
independent Third Party.
 
(bbb)       “Royalties” means the royalties provided for in Sections 11.4(a) and
(b).
 
(ccc)        “Safety and Public Health Issues” means significant safety and
public health issues arising after the Original Agreement Effective Date which
are demonstrated by clinically relevant events which are documented and which
relate to the Licensed Products.  It is understood and agreed that anything
deemed to be a safety or public health issue by a Regulatory Authority shall
conclusively be presumed to be a Safety and Public Health Issue.
 
(ddd)       “Servier Intellectual Property” means all Intellectual Property
Rights owned or controlled by Servier, including the patents listed on Schedule
1.1(ddd).
 
(eee)        “Servier Know-How” means Know-How owned, developed or controlled by
or on behalf of Servier.
 
(fff)          “Specified Change of Control” means a Change of Control of XOMA
resulting in XOMA being controlled by or under common control with an entity
that, immediately prior to such Change of Control, actively competes with
Servier in the hypertension field alone or in [*] of the following therapeutic
fields:  stroke, acute coronary syndrome, chronic stable angina, heart failure,
myocardial infarction, atherothrombosis and coronary artery diseases.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(ggg)       “Sublicensee” means, with respect to a particular Party, an
Affiliate of such Party or a Third Party which is a sublicensee of such Party’s
rights hereunder or a Third Party which acts on behalf of such Party in
accordance with the applicable terms and conditions of this Agreement.
 
(hhh)       “Territory” means the United States of America and its territories
and possessions.
 
(iii)           “Third Party” means any entity other than XOMA or Servier, or
their respective Affiliates.
 
(jjj)           “Trademark” means the trademark(s) owned by Biofarma and
licensed to XOMA pursuant to a separate trademark license agreement, executed by
the Parties on the same day as this Agreement, for commercialization of the
Licensed Products in the Territory (the “Trademark Agreement”).
 
(kkk)         “Transition Period” means the period commencing on the Effective
Date and ending on the date of the First Commercial Sale of ACEON.
 
(lll)           “XOMA Know-How” means all Know-How hereafter owned, developed or
acquired by or on behalf of XOMA or its Sublicensee(s).
 
1.2           Additional Definitions.  Each defined term used in this Agreement
but not set forth in Section 1.1 is defined in the body of this Agreement as
indicated below.
 
Term
Section
   
“Abbott License Agreement”
2.4
“ACEON Gross Sales”
15.4
“Additional Studies”
11.2(b)
“Agreement Improvements”
12.1
“Annual ACEON Net Sales”
11.4(b)
“Arbitration”
16.1
“CIOMS”
8.2(b)
“Co-Chair”
7.4
“Common Document Format”
4.1(a)(i)
“Coordinating Committee”
7.1
“Dispute”
16.1
“Dispute Resolution”
7.6
“Dutraco”
2.4
“Egis”
5.3
“Electronic Report”
8.1(b)(ii)
“Enabling Party”
8.4(e)
“E-ROOM”
8.1(a)
“Filing Party”
8.4(e)
“Gross Sales”
1.1(oo)
“Initial Period”
15.1
“Initial Plan”
9.1
“Medical Journals”
13.1(a)(iii)

 
 
-9-

--------------------------------------------------------------------------------

 
 
Term
Section
   
“Medpace Agreement”
15.2(i)
“Minimum Net Sales Amounts”
9.5
“Negotiations”
2.3
“Option”
2.2
“Paragraph IV Notice”
12.3(b)
“Perindopril Arginine Monotherapy Exclusivity Period”
2.3
“Reimbursement Obligation”
15.4
“Request for Arbitration”
16.2
“Safety Data Exchange Agreement”
8.2(a)(i)
“Sales Milestone”
11.3(b)
“Scientific Meeting”
13.1(a)(ii)
“Scientific Paper”
13.1(a)(iii)
“Servier Indemnitees”
17.1
“Study”
3.1(a)
“Subteam”
7.3
“Technical Conditions”
8.1(a)
“Third-Party Claim”
17.2
“Transfer”
18.1
“WSD”
8.2(c)



1.3           Interpretation.  References to Articles, Sections and Schedules
contained herein or attached hereto shall refer to Articles and Sections of this
Agreement or its Schedules as applicable.  The terms of each Schedule hereto are
expressly incorporated herein by reference as if fully set forth herein.  The
words “including,” “includes” and words of similar import shall be deemed to be
followed by “without limitation.”
 
ARTICLE 2
LICENSE; OPTION
 
2.1           License.  In accordance with the terms of this Agreement, Servier
hereby grants to XOMA a non-sublicensable (except as set forth in Section 5.2),
non-transferable, non-assignable (except as set forth in Section 18.1),
exclusive (even as to Servier) right and license under the Servier Intellectual
Property to make, have made, use, sell, offer for sale and import, including the
Development, registration and Commercialization of, Licensed Products in the
Territory during the term of this Agreement, provided, however, that during the
Transition Period, the foregoing rights shall be co-exclusive with Abbott, its
Affiliates and sublicensees solely with respect to ACEON to the extent necessary
to permit Abbott to fulfill its obligations as already granted under the
Termination Agreement.
 
2.2           Additional Combination Products.  During the Option Term, XOMA
shall have the exclusive option (the “Option”) to include in the license granted
in Section 2.1 one or more Additional Combination Products, and Servier shall
not (a) engage in any sales, distribution or transfer in the Territory of a
particular Additional Combination Product or (b) solicit any offers, respond
substantively to any inquiries except as required by Law or order after notice
thereof to XOMA, conduct any negotiations or enter into any agreement with any
Third Party regarding rights to a particular Additional Combination Product in
the Territory without first receiving a written waiver from XOMA of the Option
regarding such Additional Combination Product.  In the event XOMA exercises the
Option with respect to a particular Additional Combination Product during the
Option Term, it shall provide Servier with a written notice, whereupon, for no
additional consideration, (i) all references herein to API shall be deemed to
include the Indapamide API and/or the other additional active pharmaceutical
ingredient(s) to be included in such Additional Combination Product, (ii) all
references herein to Licensed Products shall be deemed to include such
Additional Combination Product, (iii) the definition of “Servier Intellectual
Property” shall be amended to specifically include any and all Patents owned or
controlled by Servier related to such Additional Combination Product, the
Indapamide API and/or the other additional active pharmaceutical ingredient(s)
to be included in such Additional Combination Product or any method of use of
any of the foregoing, and (iv) XOMA shall have the right to terminate its rights
and obligations under this Agreement with respect to such Additional Combination
Product (but only such Additional Combination Product) as provided in Section
15.3 for any of the reasons set forth in clauses (c), (d) or (f) thereof (as if
such provisions referred to such Additional Combination Product rather than the
Initial Licensed Product). In the event XOMA exercises the Option, the Parties
will, in good faith, discuss and agree on the representations and warranties
substantially similar to those set forth in this Agreement that Servier will
make in relation to those Additional Combination Products. Pending exercise by
XOMA of the Option, Servier agrees not to intentionally take any action, or omit
to take any action, that would prevent it or its Affiliates from being able to
give representations and warranties in relation to the Additional Combination
Products substantially similar to those set forth in this Agreement. The Parties
agree to discuss in good faith their respective activities and strategies with
respect to Development of the Additional Licensed Products, whether or not XOMA
has yet exercised its Option with respect thereto.
 
 
-10-

--------------------------------------------------------------------------------

 
 
2.3           Option on Perindopril Arginine as a Monotherapy.  For [*] years
after the Effective Date, XOMA shall have the first right to negotiate with
Servier to reach agreement with respect to one or more Perindopril Arginine
Monotherapy Products, and Servier shall not (a) engage in any sales,
distribution or transfer in the Territory of Perindopril Arginine Monotherapy
Products or (b) solicit any offers, respond substantively to any inquiries,
except as required by Law or order after notice thereof to XOMA, conduct any
negotiations or enter into any agreement with any Third Party regarding rights
to Perindopril Arginine Monotherapy Products in the Territory without first
either conducting negotiations with XOMA in accordance with this Section 2.3 or
receiving a written waiver from XOMA of its rights under this Section 2.3.  Any
negotiations required under this Section 2.3 (“Negotiations”) will be initiated
by either Party by written notice to the other Party.  The Parties agree to
conduct all Negotiations in good faith, with reasonable diligence and for a
period of not more than [*] days after the date of such notice or such other
period as the Parties shall then agree in writing (the “Perindopril Arginine
Monotherapy Exclusivity Period”).  In the event Negotiations are conducted in
accordance with this Section 2.3 but the Parties have not reached written
agreement at the end of the Perindopril Arginine Monotherapy Exclusivity Period,
Servier shall be free to sell, or negotiate with Third Parties regarding rights
to, Perindopril Arginine Monotherapy Products in the Territory; provided,
however, that Servier shall not enter into any arrangement or agreement with a
Third Party granting rights to Perindopril Arginine Monotherapy Products on
royalty, sales or development milestone and upfront payment terms and their
monetary equivalents (but, for the avoidance of doubt, not with respect to any
other commercial terms) that are more favorable to such Third Party than those
offered to XOMA during the Negotiations without first offering XOMA a reasonable
opportunity to enter into an agreement with Servier on such more favorable
royalty, sales or development milestone and upfront payment terms and their
monetary equivalents.  In the event the Parties enter into a written agreement
with respect to Perindopril Arginine Monotherapy Products, the additional
financial and other terms agreed to by the Parties with respect thereto shall be
set forth in an amendment to this Agreement or a separate agreement, as the
Parties shall determine.  For the avoidance of doubt, Servier shall not have an
obligation to commence Negotiations with respect to Perindopril Arginine
Monotherapy Products if no notice initiating the same is given prior to the [*]
anniversary of the Effective Date, but the Parties shall continue any
Negotiations initiated prior to such [*] anniversary until completion of the
Perindopril Arginine Monotherapy Exclusivity Period, regardless of whether such
[*] anniversary occurs during such period.
 
2.4           Special Provisions Relating to ACEON. The Parties acknowledge that
(i) the rights to ACEON are currently held by Abbott pursuant to Patent and
Know-How License Agreement dated April 29, 1999, between Adir and Dutraco S.A.
(“Dutraco”), predecessor to Solvay Pharmaceuticals, which is a predecessor to
Abbott (the “Abbott License Agreement”), whereby Adir granted rights to Dutraco
relating to the drug product Perindopril, and the Abbott License Agreement has
been disclosed to XOMA in redacted form; and (ii) Servier, XOMA and Abbott are
entering into the Abbott Termination Agreement dated as of the Effective Date
pursuant to which Abbott's rights to ACEON will be terminated, and Abbott has
agreed to transition to XOMA all aspects of the Commercialization of ACEON.
Accordingly, the Parties hereby agree that, while Servier shall use commercially
reasonable efforts to facilitate the transition from Abbott to XOMA of the ACEON
program, Servier shall not be responsible for Abbott's failures or breaches of
the Abbott Termination Agreement not caused by Servier.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
DEVELOPMENT STUDIES
 
3.1           Prior to Marketing Approval.
 
(a)           For each Licensed Product (other than ACEON), upon full receipt of
all of the Data and Know-How to be delivered pursuant to Article 4, XOMA shall
use Diligent Efforts to perform or have performed at its own expense and in the
Field any Development required by the FDA to be conducted by or on behalf of
XOMA in order to obtain Marketing Approval for such Licensed Product (other than
ACEON) in the Territory.  However, SERVIER agrees to partially fund the study
indicated in Schedule 3.1(a) below in the amount of [*] Euros ([*] €) [*]
(hereinafter the “Study”).  Provided the above condition is met, in no event
will XOMA invoice such amount to Servier before October 1, 2011. Upon receipt of
the invoice, Servier shall pay it within [*] days. The Parties undertake to
discuss and use reasonable best efforts to agree on an additional funding by
Servier of the above-mentioned study that will be embodied in a separate
amendment to this Agreement.
 
(b)           XOMA shall draw up a development plan, following FDA requirements,
indicating the studies, tests and protocol concept sheets XOMA plans to
undertake or have undertaken to achieve Marketing Approval for the Licensed
Product(s) (other than ACEON) in the Territory and their expected dates of
completion.  It is understood and agreed that the dates XOMA sets forth in the
development plan are estimates only.
 
(c)           XOMA shall provide Servier with a copy of the development plan and
Servier shall have up to [*] days to discuss and review such development plan
with XOMA.  To the extent XOMA makes any material modifications to such plan,
XOMA shall provide Servier with copies of such modified plan and Servier shall
have up to [*] days to discuss and review such material modifications with XOMA.
 
(d)           All decisions with respect to XOMA Development activities,
including the content of the development plan, shall be made by XOMA in its sole
discretion after taking into good faith consideration any comments of Servier.
 
3.2           Following Marketing Approval.  Aside from the covenant in Section
5.1 to use Diligent Efforts to maintain a Marketing Approval, XOMA shall have no
obligation with respect to the Development of the relevant Licensed Product(s)
following such Marketing Approval.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
PROVISION OF DATA AND KNOW-HOW
 
4.1           Transfer of Data and Know-How.
 
(a)           Existing Data and Know-How.  Servier and XOMA acknowledge that
they did meet within [*] Business Days following the Original Agreement
Effective Date to discuss their respective responsibilities under this Section
4.1(a)(i) and agree on (A) a plan for Data transfer and Know-How disclosure in
accordance with this Section 4.1(a)(i), (B) a comprehensive list of documents
and other materials to which such plan shall apply and (C) one or more
appropriate document formats common to both Parties (“Common Document Format”)
in which such transfers and disclosures shall be made.  As soon as reasonably
practicable but in any event within [*] days after such meeting, or as otherwise
agreed at such meeting, Servier shall (x) transfer to XOMA in Common Document
Format all Data which would be useful for Regulatory Filings for the Initial
Licensed Product in the Territory, (y) provide XOMA and its designees with
access to all Data which Servier or its Affiliates used in Regulatory Filings
for the Initial Licensed Product  in the European Union, as well as written
notice to XOMA indicating that such Data is available to it, and (z) disclose
and provide to XOMA and its designees the Servier Know-How which is necessary or
useful for the manufacture of the Initial Licensed Product.  XOMA acknowledges
and agrees that Data provided or accessed pursuant to this Section in electronic
form shall be acceptable.  XOMA acknowledges that Servier is not in possession
of the existing Data, Know-How, documents and other materials required to be
transferred and disclosed to XOMA in connection with the Commercialization of
ACEON in the Territory and agrees to seek such information directly from Abbott.
 
(b)           Additional Combination Product Data and Know-How.  Servier and
XOMA shall meet within [*] Business Days following the exercise by XOMA of the
Option in accordance with Section 2.2 for each Additional Combination Product to
discuss their respective responsibilities under this Section 4.1(b) with respect
thereto and agree on (i) a plan for Data transfer and Know-How disclosure in
accordance with this Section 4.1(b), (ii) a comprehensive list of documents and
other materials to which such plan shall apply and (iii) the Common Document
Format(s) in which such transfers and disclosures shall be made.  As soon as
reasonably practicable but in any event within [*] days after such meeting, or
as otherwise agreed at such meeting, Servier shall (x) transfer to XOMA in
Common Document Format all Data which would be useful for Regulatory Filings for
such Additional Combination Product in the Territory, and (y) provide XOMA and
its designees with access to all Data which Servier or its Affiliates used in
Regulatory Filings for such Additional Combination Product in the European Union
, as well as written notice to XOMA indicating that such Data is available to
it, and (z) disclose and provide to XOMA and its designees the Servier Know-How
which is necessary or useful for the manufacture of such Additional Combination
Product.  XOMA acknowledges and agrees that Data provided or accessed pursuant
to this Section in electronic form shall be acceptable.
 
(c)           Future Data and Know-How.
 
(i)        By Servier.  Within [*] Business Days of the end of each calendar
quarter during the term of this Agreement or at the request of any Regulatory
Authority, Servier and its Affiliates shall (A) provide XOMA and its designees
with access in Common Document Format to all previously undisclosed Data and
Regulatory Filings relating to the Licensed Products that are in Servier’s or
its Affiliate’s possession or control and necessary or useful to obtain or
maintain Marketing Approval in the Territory for any Licensed Products, as well
as written notice to XOMA indicating that such Data is available to it and
describing such Data in reasonable detail, and (B) disclose and provide to XOMA
and its designees any previously undisclosed Servier Know-How which is necessary
or useful for the manufacture of the Licensed Products.  Without limiting the
foregoing, XOMA shall have the right to reference Servier’s Know-How and
Regulatory Filings relating to the Licensed Products, to file such items with
Regulatory Authorities and to access and use non-confidential portions thereof,
for purposes of Development and Commercialization of Licensed Products in
accordance with this Agreement.  XOMA acknowledges and agrees that Data accessed
pursuant to this Section in electronic form shall be acceptable.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ii)       By XOMA.  Within [*] Business Days of the end of each calendar
quarter during the term of this Agreement, XOMA shall provide Servier with
access in Common Document Format to all previously undisclosed XOMA Know-How and
Regulatory Filings, but not including any proprietary information that is not
subject to XOMA’s activities under this Agreement, relating to the Licensed
Products that are in XOMA’s possession or control, as well as written notice to
Servier indicating that such Data is available to it and describing such Data in
reasonable detail.  Without limiting the foregoing, Servier shall have the right
to reference the XOMA Know-How and XOMA’s Regulatory Filings, but not including
any proprietary information that is not subject to XOMA’s activities under this
Agreement, relating to the Licensed Products, to file such items with Regulatory
Authorities and to access and use non-confidential portions thereof, for
purposes of development and Commercialization of Licensed Products outside of
the Territory and otherwise in accordance with this Agreement.  Notwithstanding
anything herein to the contrary, in all agreements with Third Parties involving
XOMA Know-How, XOMA shall require that such Third Parties provide Servier with
access to all such XOMA Know-How, to the extent reasonably necessary to obtain
or maintain marketing approval outside the Territory.  Servier acknowledges and
agrees that Data accessed pursuant to this Section in electronic form shall be
acceptable.
 
4.2           Cooperation.  The Parties agree to cooperate and provide
reasonable assistance to each other in order to ensure that each Party is able
to make use of the Data and Know-How transferred pursuant to this Article 4 as
contemplated hereby.
 
ARTICLE 5
COMMERCIAL MATTERS
 
5.1           General.  For Licensed Products other than ACEON, XOMA shall use
Diligent Efforts, on a Licensed Product-by-Licensed Product basis to (a) obtain
and/or maintain Marketing Approval for such Licensed Products, and all other
applicable approvals for any such Licensed Product labeling or Promotional
Materials in the Territory; and unless otherwise agreed or required by
applicable Law, all such approvals shall be owned by and be held in the name of
XOMA or its Affiliates, and (b) upon receipt of Marketing Approval for such a
Licensed Product effect commercial sales thereof.  With respect to ACEON, for
the period beginning on the Effective Date, and ending on the [*] anniversary of
the Effective Date (subject to termination of this Agreement in accordance with
the terms hereof or by operation of law), XOMA shall (i) use Diligent Efforts to
maintain Marketing Approval for ACEON, and all other applications and approvals
for ACEON labeling or Promotional Materials in the Territory; and unless
otherwise agreed or required by applicable Law, all such approvals shall be
owned by and be held in the name of XOMA or its Affiliates, and (ii) fulfill the
ACEON Required Minimum Promotional Efforts with respect to commercial sales
thereof, it being understood and agreed that XOMA shall have no further
obligation to use any Diligent Efforts or fulfill any ACEON Required Minimum
Promotional Efforts with respect to ACEON following the expiration or
termination of such [*] year period.  XOMA shall give good faith consideration
to Servier’s comments with respect to all Regulatory Filings and correspondence
but shall retain sole decision making authority with respect thereto.  XOMA
shall have the exclusive right to seek (with respect to Licensed Products other
than ACEON) and/or maintain the Marketing Approval for the Licensed Products in
the Territory.
 
 
-14-

--------------------------------------------------------------------------------

 
 
5.2           Use of Third Parties.  Upon notice to Servier and subject to the
terms and conditions of this Agreement, XOMA shall have the right to contract
any part of its rights hereunder to Third Parties to assist XOMA in fulfilling
its obligations and exercising its rights under this Agreement, provided that
such Affiliates or Third Parties, as the case may be, are bound by a written
agreement that is consistent with the terms of this Agreement and, as
applicable, the Trademark License Agreement, including confidentiality and
intellectual property ownership provisions, which written agreements (with
proprietary and other confidential information appropriately redacted) will be
provided to Servier by XOMA upon execution thereof.  For the purposes of this
Agreement, all obligations on the part of XOMA shall be deemed to be obligations
on the part of XOMA and any such Affiliates or Third Parties, as
applicable.  Subject to Section 18.1, nothing in this Section 5.2 shall permit
XOMA to sublicense all of its rights and obligations under this Agreement in
their entirety to a single Third Party.
 
5.3           Competing Products.  As partial consideration for the Parties’
respective rights and obligations set forth herein, each Party covenants and
agrees that during the Exclusivity Period, none of it, its Affiliates or any
Sublicensees shall, directly or indirectly, through assisting a Third Party or
otherwise, market, distribute, sell, promote or commercialize any Competing
Products in the Territory without the prior written consent of the other Party,
other than, in the case of Egis Pharmaceuticals Hungary (“Egis”), the Amlodipine
API or any other active pharmaceutical ingredient or raw materials for any
generic version of a pharmaceutical product in the Field.
 
5.4           Other Products.  As partial consideration for the license grants
set forth herein, except as set forth in Article 6 below or Schedule 6 hereto,
XOMA covenants and agrees that during the term of this Agreement, none of it or
its Affiliates shall, directly or indirectly (through a Sublicensee or assisting
a Third Party or otherwise), market, manufacture, distribute, sell, promote,
commercialize or otherwise take any actions with respect to any Other Products
without the prior written consent of Servier.
 
5.5           Outside and Within the Territory.  Servier shall have sole
decision-making authority with regard to Commercialization of Licensed Products
outside the Territory, and XOMA shall have sole decision-making authority with
regard to Commercialization of Licensed Products in the Territory.
 
5.6           Costs.  All costs relating to Marketing Approval in the Territory
and the fulfillment of XOMA’s rights and obligations hereunder shall be entirely
borne by XOMA.  All costs relating to Marketing Approval outside the Territory
shall be entirely borne by Servier.
 
5.7           Commencement of ACEON Sales.
 
(a)           XOMA agrees to cooperate with Abbott to undertake the transition
of the Commercialization of ACEON using Diligent Efforts in accordance with the
Guiding Principle.  XOMA acknowledges and agrees that Servier may be irreparably
harmed in the event of an interruption of the supply of ACEON to patients.   The
Parties shall work in a timely manner and cooperate with each other and with
Abbott and the manufacturer of Licensed Products from API during the Transition
Period to effect a smooth transition of the manufacturing and commercial
activities in the Territory relating to ACEON to XOMA and to effectuate the
First Commercial Sale of ACEON promptly.
 
(b)           In the event that the First Commercial Sale of ACEON has not
occurred prior to or on February 29, 2012, for reasons other than (i) any
failure by Servier to meet its obligations under this Agreement or otherwise
provide reasonably requested assistance to XOMA, (ii) any failure by Abbott to
provide or disclose information or materials which failure has a material
adverse effect on the transition of ACEON to XOMA, or (iii) any action or
inaction by Abbott while it was responsible for ACEON that was not known to XOMA
prior to the Effective Date, then (x) XOMA shall pay to Servier, as liquidated
damages and not as a penalty, an amount equal to Three Thousand Seven Hundred
and Fifty U.S. Dollars (US $3,500) for each portion of or full calendar week
thereafter until the date of First Commercial Sale of ACEON and (y) the Parties
shall negotiate in good faith to solve the issue(s) preventing the First
Commercial Sale of ACEON.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(c)           In the event that First Commercial Sale of ACEON has not occurred
prior to or on May 30, 2012, then either Party shall have the option to
terminate all of its rights and obligations under this Agreement with respect to
ACEON, effective upon written notice to the other Party, other than any
liquidated damages pursuant to Section 5.7(a) that are accrued and unpaid by
XOMA at the time of such termination.
 
ARTICLE 6
SUPPLY
 
6.1           Supply of API.
 
(a)           Subject to the terms of Sections 6.2 and 6.4 below and Schedule 6
hereto, Servier will supply to XOMA and XOMA agrees to purchase (a) (i)
exclusively from Servier the Perindopril API, (ii) exclusively from Servier the
ACEON API, (iii) exclusively from Servier for a period of [*] years from the
Original Agreement Effective Date the Amlodipine API, and (iv) exclusively from
Servier for a period of [*] years upon exercise of XOMA’s Option, the Indapamide
API, in each case for the Licensed Products for testing, manufacturing,
marketing and sale in the Territory, and (b) at XOMA’s option from Servier the
Clinical Supplies for testing in the Territory, in each case on the terms and
conditions and at the prices indicated in Schedule 6 hereto, which are hereby
incorporated herein and made a part hereof.  XOMA and/or its Sublicensees, as
applicable, shall be responsible for manufacturing the Licensed Products from
the API(s) provided by Servier to XOMA.
 
(b)           For the safety and health of patients and the continuity of the
availability of ACEON on the market in the Territory, XOMA agrees that it shall
work with Abbott to coordinate the delivery of remaining ACEON inventory to XOMA
in a timely manner.
 
6.2           Cessation of Supply of API.  Should Servier decide to cease the
supply of any API, for Commercialization purposes, to XOMA, Servier shall inform
XOMA at least [*] months before its decision takes effect.
 
(a)           XOMA shall then have the opportunity to purchase the API (except
Perindopril API as indicated in Section 6.2(b) below) from any Third Party; and
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
Servier shall have the opportunity to propose to XOMA that XOMA’s supply of
Perindopril API, for Commercialization purposes, be provided by a Third Party
supplier but manufactured by Servier, in which case such Third Party (the
“Designated Third Party”) would have sole and exclusive responsibility for any
third party products liability claims relating to such Perindopril API, without
any recourse to Servier.  XOMA undertakes to accept such proposal provided (i)
such Third Party supplier’s selling price for such Perindopril API shall be
equal to or below Servier’s selling price for Perindopril API then in
effect, (ii) any required Regulatory Approvals relating to the proposal shall
have been obtained, without incremental charge to or expense by XOMA, and (iii)
an agreement, on commercially reasonable terms, pursuant to which such
Perindopril API will be so provided shall have been successfully negotiated
between XOMA and the Designated Third Party.
 
 
-16-

--------------------------------------------------------------------------------

 
 
6.3           Use of Perindopril API.  XOMA undertakes to use the Perindopril
API, whether supplied by Servier or a Third Party, solely (i) with the
Amlodipine API in the Initial Licensed Product and, (ii) subject to XOMA
exercising the Option, with the Amlodipine API and/or Indapamide API in the
Additional Combination Products.  Servier or such Third Party supplier, as the
case may be, will supply Perindopril API exclusively to XOMA.
 
6.4           Infringement, Etc.  Upon a decision by a court of competent
jurisdiction that manufacture of API by Servier or a Third Party acting on
Servier’s behalf infringes, misappropriates or otherwise violates any
intellectual property rights of any Third Party, and Servier refuses in its
absolute discretion to modify its manufacturing processes in a manner that in
XOMA's reasonable determination avoids such infringement, misappropriation or
violation, XOMA shall, notwithstanding the terms of Section 6.1 above, be
entitled to, with immediate effect, purchase such API from any Third Party
designated by Servier. It is understood and agreed that Servier shall directly
contract with such Third Party on commercially reasonable terms which are
reasonably acceptable to XOMA and shall employ diligent efforts to have XOMA
supplied by such Third Party.
 
ARTICLE 7
GOVERNANCE
 
7.1           Coordinating Committee.  Promptly following the Original Agreement
Effective Date, the Parties shall have established a joint coordinating
committee (the “Coordinating Committee”) to review the conduct and progress of
clinical studies (if any), Marketing Approval and Commercialization inside the
Territory.  The Coordinating Committee shall be responsible for, among other
things:  reviewing the development plan (if any) and the Promotion Plan,
discussing Servier’s strategy for promotion of Licensed Products outside the
Territory as relevant to the promotion of Licensed Products inside the
Territory, reviewing the work of the Subteams (as hereinafter defined) if so
desired or needed, monitoring the relevant competitive landscape for the
Licensed Products in the Territory, and undertaking and/or approving such other
matters as are specifically provided for the Coordinating Committee under this
Agreement.  XOMA shall keep the Coordinating Committee reasonably informed of
progress and results of its activities under the Promotion Plan through its
members on the Coordinating Committee and as otherwise provided herein.
 
7.2           Committee Membership.  The Coordinating Committee shall be
comprised of an equal number of representatives from each of Servier and
XOMA.  The exact number of such representatives shall initially be four (4) for
each of Servier and XOMA, or such other number as the Parties may agree.  The
members of the Coordinating Committee shall represent the functions set forth on
Schedule 7.2.  Either Party may replace its respective committee representatives
at any time with prior written notice to the other Party.  In the event a
Coordinating Committee member from either Party is unable to attend or
participate in a Coordinating Committee meeting, the Party who designated such
representative may designate a substitute representative for the meeting in its
sole discretion.
 
7.3           Subteams.  From time to time, the Coordinating Committee may
establish subteams to oversee particular projects or activities, and such
subteams will be constituted as the Coordinating Committee approves (each, a
“Subteam”).  If any Subteam is unable to reach a decision on any matter after
endeavoring in good faith to do so, such matter shall be referred to the
Coordinating Committee for resolution as provided in Section 7.6.
 
7.4           Committee Co-Chairs.  Each Party shall appoint one of its members
to the Coordinating Committee to co-chair the Coordinating Committee’s meetings
(each, a “Co-Chair”).  The Co-Chairs shall (a) ensure the orderly conduct of the
Coordinating Committee’s meetings, (b) attend each Coordinating Committee
meeting (either in-person, by videoconference or telephonically), and (c)
prepare and issue written minutes of each meeting within thirty (30) days
thereafter accurately reflecting the discussions and decisions of such
meeting.  Unless otherwise agreed, the Coordinating Committee shall have at
least one (1) representative with relevant decision-making authority from each
Party such that the Coordinating Committee is able to effectuate all of its
decisions within the scope of its responsibilities.  In the event the Co-Chair
from either Party is unable to attend or participate in a Coordinating Committee
meeting, the Party who designated such Co-Chair may designate a substitute
Co-Chair for the meeting in its sole discretion.
 
 
-17-

--------------------------------------------------------------------------------

 
 
7.5           Committee Meetings.  The Coordinating Committee shall meet
quarterly, or as often as otherwise agreed by the Parties, and such meetings may
be conducted by telephone, videoconference or in person as determined by the
Co-Chairs.  As appropriate, other employee representatives of the Parties may
attend Coordinating Committee meetings as observers.  Each Party may also call
for special meetings of the Coordinating Committee to resolve particular matters
requested by such Party and within the areas of responsibility of the
Coordinating Committee.  Each Co-Chair shall ensure that its Coordinating
Committee members receive adequate notice of such meetings.
 
7.6           Decision Making.  Decisions of the Coordinating Committee shall be
made by consensus of the Co-Chairs at any meeting.  In order to make any
decision, the Coordinating Committee must have present (in person, by
videoconference or telephonically) at least the Co-Chair of each
Party.  Notwithstanding the foregoing, in the event of a disagreement between
the Parties, XOMA shall have final decision-making authority on matters relating
to the Commercialization and Development of the Licensed Products in the
Territory.  The Coordinating Committee shall have no authority to amend, modify
or waive compliance with this Agreement.  In the event that the Coordinating
Committee cannot reach agreement with respect to any matter that is subject to
its decision-making authority (other than Commercialization and Development
matters described above), then the matter shall be resolved pursuant to the
provisions set forth in Article 16 (“Dispute Resolution”).
 
7.7           Interactions Between the Coordinating Committee or Subteams and
Internal Teams.  The Parties recognize that while they will establish the
Coordinating Committee and Subteams for the purposes hereof, each Party
maintains internal structures (including its own committees, teams and review
boards) that will be involved in administering such Party’s activities under
this Agreement.  The Parties shall establish procedures to facilitate
communications between the Coordinating Committee and Subteams hereunder and the
relevant internal committees, teams or boards within each Party in order to
maximize the efficiency of the Parties’ activities pursuant to this Agreement.
 
7.8           Day-to-Day Decision-Making Authority.  XOMA shall have
decision-making authority with respect to the day-to-day operations of the
Development and Commercialization of Licensed Products in the Territory,
provided that such decisions are not inconsistent with the Promotion Plan, other
decisions of the Coordinating Committee and any Subteams within the scope of
their authority specified therein, or the express terms and conditions thereof.
 
ARTICLE 8
INFORMATION SHARING AND INTERACTIONS WITH REGULATORY AUTHORITIES
 
8.1           E-ROOM.
 
(a)           Scope.  The Parties hereby agree to set-up an e-room (the
“E-ROOM”) that shall contain documents shared by the Parties for the transfer of
Know-How for the Development, registration and Commercialization of Licensed
Products, general correspondence, and any other documents or data to be
transferred by a Party to the other pursuant to this Agreement.  The restricted
conditions for access to the E-ROOM will be discussed and agreed during the
first Coordinating Committee meeting.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Suitable Means of Proof.
 
(i)        The Parties acknowledge that the report attached hereto as Schedule
8.1(b)(i) represents an exhaustive list of the contents of the E-ROOM as of the
Original Agreement Effective Date.
 
(ii)       The Parties acknowledge that the report attached hereto as Schedule
8.1(b)(ii) includes all of the items to be added to the E-ROOM related to ACEON
and/or ACEON API as of the Effective Date.
 
(iii)      Thereafter, the electronic report generated automatically by EMC
Documentum eRoom — an example of which is attached hereto as Schedule
8.1(b)(iii) — (the “Electronic Report”) shall be deemed by the Parties to
constitute satisfactory and conclusive evidence of any and all modifications
introduced in the content of the E-ROOM (new information, alterations,
deletions, etc.) as of the date such Electronic Report was generated.
 
(iv)      Any information which both Parties can have access to according to the
Technical Conditions shall be considered to have been transmitted to a Party as
of the date it first appeared on an Electronic Report.
 
(c)           Undertaking of each Party.  The Electronic Report is automatically
sent by e-mail to the declared users of each Party, unless a user changes its
notification settings to stop receiving it.  Therefore, it is each Party’s own
responsibility to keep a copy of the Electronic Reports as long as necessary for
evidence purposes.
 
8.2           Exchange of Safety Information.
 
(a)           SDEA.
 
(i)        The Parties will cooperate in the collection, review, assessment,
tracking and filing of information related to adverse events associated with the
Licensed Products, including in accordance with applicable FDA regulations,
including 21 CFR §§ 312.32, 314.80, and with comparable Laws in countries within
and outside the Territory.  As soon as reasonably practicable after the Original
Agreement Effective Date, but in no event later than [*] days thereafter, the
pharmacovigilance departments of both Parties shall meet and determine the
approach to be taken for the collection, review, assessment, tracking and filing
of information related to adverse events associated with the Licensed Products,
which shall be documented in a separate mutually acceptable safety data exchange
agreement (the “Safety Data Exchange Agreement”) between the Parties; provided,
however, that this Agreement shall control in the event of any conflict between
the terms of this Agreement and such Safety Data Exchange Agreement.  Until such
time as the Parties have entered into the Safety Data Exchange Agreement, the
Parties will exchange safety information, regardless of causality, involving or
associated with the use of the Licensed Products, on the following schedule:
 
(A)           All serious adverse event information will be exchanged within [*]
days after the receipt of such information by a Party or by any of the Party’s
Affiliates, agents or Sublicensees.
 
(B)           Non-serious adverse event information will be exchanged on either
Party’s reasonable request.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(ii)        The Parties acknowledge that an initial Safety Data Exchange
Agreement has been entered into by them effective as of May 6,
2011.  Simultaneously with the execution of this Agreement, the Parties are
entering into an additional Safety Data Exchange Agreement; provided, however,
that this Agreement shall control in the event of any conflict between the terms
of this Agreement and either the initial or such additional Safety Data Exchange
Agreement.  All references to the “Safety Data Exchange Agreement” herein shall
be deemed to be references to both the initial and such additional Safety Data
Exchange Agreement, as applicable.
 
(b)           All adverse event information shall be exchanged in a Council for
International Organizations of Medical Sciences (the “CIOMS”) I report format or
a substantially similar report format.
 
(c)           Each Party shall maintain a safety database for the Licensed
Products as follows:  (i) by XOMA, in the Territory and (ii) by Servier, outside
the Territory, each consistent with pharmaceutical industry practice and all
applicable Laws (the “WSD”).  Within [*] Business Days of the Original Agreement
Effective Date (with respect to Licensed Products other than ACEON) and the
Effective Date (with respect to ACEON), Servier will provide XOMA with a paper
and electronic copy of the most recent safety report from the WSD.  Thereafter,
the applicable provisions of this Article 8 shall apply.
 
(d)           Each Party agrees to keep the other Party fully informed of all
Safety and Public Health Issues related to the Licensed Products, and shall in
good faith discuss and consult with the other Party through the Coordinating
Committee prior to exercising any termination rights hereunder due to Safety and
Public Health Issues.
 
8.3           Material Data.  Each Party shall provide to the other Party,
within [*] days of the completion of all study reports for a clinical study, a
summary in the English language of material Data in such study reports relating
to the Licensed Products.  For purposes of this Section 8.3, Data shall be
considered material if it (a) is intended for use in any submission to the FDA
or any other Regulatory Authority, or (b) will have any significant effect,
whether positive or negative, on the Development or Commercialization of any
Licensed Products.  For avoidance of doubt, this Section 8.3 includes, but is
not limited to, the exchange of electronic databases in a mutually agreeable
format.
 
8.4           Regulatory Submissions.
 
(a)           Exchange of regulatory documents in draft form.  Copies of all
draft material submissions submitted after the Original Agreement Effective Date
to the FDA or to any  European Member State’s Regulatory Authority by each Party
in seeking Marketing Approval for and replies thereto and to the extent
reasonably practicable all other material correspondence with the applicable
Regulatory Authority covering the Licensed Products shall be provided to the
other Party promptly upon draft completion but in no event less than [*] days
before being submitted or sent, during which time the other Party shall have a
reasonable opportunity, not to exceed [*] days, to review such submissions or
correspondence and consult with the submitting Party with respect
thereto.  Information provided under this provision shall include but not be
limited to:
 
Briefing books and slides relating to consultation meetings with the Regulatory
Authority
 
IND submissions (or their international equivalents), initial submissions,
serials, annual updates
 
Clinical reports of pivotal studies
 
Module 2 overviews
 
 
-20-

--------------------------------------------------------------------------------

 
 
Module 2 summaries
 
CMC module 3 files
 
Draft labeling
 
Formal answers to questions.
 
After any such consultation and taking into consideration any comments from the
other Party, the submitting Party shall determine the final form of all material
submissions and correspondence in its sole discretion.  Final copies including
clinical databases for individual studies, integrated analysis and case report
forms of all material submissions and correspondence shall be promptly provided
to the other Party in the English language.
 
Each Party shall provide the other with a copy of any marketing approval letters
received respectively from the FDA and any European Member State’s Regulatory
Authority within [*] days of their receipt.  For all other countries outside the
Territory, Servier will provide and update XOMA on a [*] -month basis with a
table of the marketing approvals received in each such country.
 
(b)           Governance.  XOMA will determine the regulatory plans and
strategies for the Licensed Products in the Territory, and Servier will
determine the same outside the Territory.  XOMA will file all Regulatory Filings
with respect to the Licensed Products and will be responsible for obtaining and
maintaining the NDA and the Marketing Approvals throughout the Territory in the
name of XOMA or its Affiliates, and Servier will file the same and be
responsible for the same outside the Territory.  Each Party will keep the other
Party reasonably updated on the status of each such Regulatory Filings.  Upon
Servier’s written notice to XOMA that a modification to the marketing approval
of a Licensed Product in the European Union has been adopted by the reference
member state and implemented by each European member state, XOMA shall, where
applicable, promptly request that the FDA update the Marketing Approval of such
Licensed Product to reflect such modification.
 
(c)           Consultation; Information.  XOMA shall promptly provide Servier
upon its reasonable prior written request with (i) copies of all Regulatory
Filings relating to Licensed Products in the Territory; (ii) copies of all
material correspondence with Regulatory Authorities in the Territory (including
minutes of any meetings, telephone conferences and/or discussions with such
Regulatory Authority) pertaining to Licensed Products; and (iii) reasonable
advance notice (to the extent practicable) of meetings, scheduled or
unscheduled, with any Regulatory Authority in the Territory that pertain to the
Licensed Products.  Consistent with applicable Laws, XOMA shall afford Servier’s
representatives a reasonable opportunity to comment on such Regulatory Filings,
and shall consider such comments in good faith, and, to the extent not
prohibited by applicable Law, shall afford Servier’s representatives an
opportunity to attend all such meetings with relevant Regulatory Authorities, to
the extent reasonably practicable under the circumstances.  Servier shall
promptly inform XOMA of (x) all Regulatory Filings outside the Territory
pertaining to Licensed Products; (y) all material issues raised by Regulatory
Authorities outside the Territory pertaining to Licensed Products; and (z) the
dates of, and a summary of matters discussed at, any meetings, scheduled or
unscheduled, with any Regulatory Authority within the European Union that
pertain to the Licensed Products.
 
(d)           Coordinating Committee Review.  In addition to the consultation
set forth in Section 8.4(c) above with respect to Regulatory Filings and
meetings with Regulatory Authorities, XOMA’s Commercialization activities,
including the content and subject matter of, and strategy for, any application
for Regulatory Approval, all correspondence submitted to Regulatory Authorities
related to clinical trial design, all proposed labeling and decisions from
Regulatory Agencies with respect thereto, and all post-Marketing Approval
labeling discussions and decisions with Regulatory Authorities (including the
final approved labeling), and post-Marketing Approval labeling changes or
expansions, in each case relating in any way to a Licensed Product, shall be
subject to reasonable review by the Coordinating Committee, subject in all
events to Section 7.6.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(e)           Cooperation.  Each Party agrees to make its personnel reasonably
available, upon reasonable notice to the other Party, at their respective places
of employment to consult with the other Party on issues arising related to the
activities conducted in accordance with this Agreement or otherwise relating to
regulatory matters involving the Licensed Products, including any request from
any Regulatory Authority, including regulatory, scientific, technical and
clinical testing issues, or otherwise.  Each Party (the “Enabling Party”) agrees
to cooperate with the other (the “Filing Party”), at its request, to comply with
specific requests of a Regulatory Authority (such as requests to inspect
clinical trial sites), with respect to Data supplied or to be supplied by the
Enabling Party to the Filing Party for filing with such Regulatory Authority, or
with respect to Licensed Product supplied by the Enabling Party.  The Enabling
Party shall ensure that its contractors likewise comply with this Section
8.4(e).
 
8.5           Control of Approvals.  XOMA or its Affiliates shall own and
control all Marketing Approvals for the Licensed Products in the
Territory.  Servier or its Affiliates shall own and control all regulatory
approvals for the Licensed Products outside the Territory.
 
8.6           Regulatory Authority Inquiries.  Each Party shall notify the other
Party within [*] Business Days after it receives information about the
initiation of any investigation, review or inquiry by a Regulatory Authority
concerning (i) non-clinical or clinical research relating to the API or the
Licensed Products; or (ii) the manufacturing, distribution, promotion or sale of
the Licensed Products and/or API; provided, that Servier’s obligations under
this Section 8.6 shall relate only to Regulatory Authorities in the European
Union.
 
ARTICLE 9
PROMOTION
 
9.1           Promotion Plan.  Within [*] days following (a) with respect to the
Initial Licensed Product, the Original Agreement Effective Date, (b) with
respect to ACEON, [*], and (c) with respect to any Additional Combination
Product, XOMA’s exercise of the Option with respect to such Additional
Combination Product in accordance with Section 2.2, XOMA shall prepare and
submit to Servier for its review and comments, such comments to be consistent
with Servier’s worldwide promotion of such Licensed Product, and which comments
XOMA will consider in good faith, a Territory-wide Promotion Plan for each
Licensed Product (the “Initial Plan”).  The Initial Plan shall cover the period
from its creation date up to the end of the then-current calendar year or, if
fewer than [*] days remain before the end of the then-current calendar year, the
end of the following calendar year.  Then, on or before each succeeding
September 30, starting on (a) in the case of the Initial Licensed Product,
September 30, [*], (b) in the case of ACEON, September 30, [*], and (c) in the
case of any Additional Licensed Product, the next September 30 that is more than
[*] days after submission of the Initial Plan with respect to such Additional
Licensed Product, XOMA shall prepare and submit to Servier for its review and
comments, such comments to be consistent with Servier’s worldwide promotion of
such Licensed Product, and which comments XOMA will consider in good faith, a
Territory-wide preliminary Promotion Plan for each Licensed Product for the
coming calendar year.  On or before December 30 of each calendar year, starting
on (a) in the case of the Initial Licensed Product, December 30, [*], (b) in the
case of ACEON, December 30, [*], and (c) in the case of any Additional Licensed
Product, the next December 30 that is more than [*] days after submission of the
Initial Plan with respect to such Additional Licensed Product, XOMA shall update
each Promotion Plan to include detailed plans for the following calendar year,
and shall submit such updated Promotion Plan to Servier for its review and
comment.  Each final Promotion Plan shall include a detailed description of each
promotion activity to be conducted in the Territory thereunder, including, as
applicable:
 
 
-22-

--------------------------------------------------------------------------------

 
 
(a)           general strategies for Commercialization of the Licensed Products
with an outline of specific Commercialization activities;
 
(b)           reimbursement strategies and plans for Licensed Products;
 
(c)           marketing plans, including advertising, public relations programs,
branding initiatives, market positioning, market research and pricing analysis;
 
(d)           number of sales representatives, account managers, medical
liaisons and medical affairs personnel or alike to be used;
 
(e)           nature of promotional activities including awareness plans;
 
(f)            medical education programs and materials, including professional
symposia and speaker and peer-to-peer activity programs, to be used in the
promotion of Licensed Products;
 
(g)           development and implementation of training programs and training
materials;
 
(h)           good faith sales forecasts for Licensed Products;
 
(i)            price and discounts per third party payers, and plans to obtain
listing for Licensed Products; and
 
(j)            a detailed, estimated budget for all the foregoing.
 
In all cases, XOMA will in good faith consider the comments of Servier.
 
9.2           Amendments.  XOMA shall review the Promotion Plans on a regular
basis during each calendar year and shall promptly submit any proposed material
modifications of such plans to Servier for review and comment in accordance with
the terms of this Article 9.
 
9.3           Promotional Literature.  No later than [*] days prior to the First
Commercial Sale of a Licensed Product (other than ACEON) in the Territory, XOMA
shall provide Servier with a representative example of its proposed promotional
literature, and Servier shall have the right to make comments or observations
thereon within [*] days of its receipt thereof, which comments XOMA shall
consider in good faith.  Thereafter, XOMA shall provide Servier with a
representative example of its promotional literature as soon as practicable
after Servier’s written request, and Servier shall have the right to make
comments or observations thereon within [*] days of its receipt thereof, which
comments XOMA shall consider in good faith.  Notwithstanding the foregoing, XOMA
shall have no right or license to use Servier’s logo in XOMA’s promotional
literature.
 
9.4           Costs of Commercialization.  XOMA shall be responsible for all
promotion and all costs associated with the Commercialization of Licensed
Products in the Territory.  Servier shall be responsible for all promotion and
all costs associated with the Commercialization of Licensed Products outside the
Territory.
 
 
-23-

--------------------------------------------------------------------------------

 
 
9.5           Minimum Net Sales.  Beginning [*] months from receipt by XOMA of
Marketing Approval for the Initial Licensed Product and subject to the
provisions of Section 18.10 hereof and Section 9.3 of Schedule 6, XOMA shall
achieve aggregate Net Sales of all Licensed Products (other than ACEON) (i)
during the first period of [*] consecutive calendar quarters of not less than
[*] U.S. Dollars (US$[*]) and then (ii) during each subsequent period of [*]
consecutive calendar quarters of not less than [*] U.S. Dollars (US$[*]) (the
“Minimum Net Sales Amounts”); provided, that XOMA may, at its option, satisfy
its obligation under this Section 9.5 by paying Servier, in addition to the
Royalties paid or payable under Section 11.4 for such [*]-quarter periods, an
additional amount equal to the then applicable royalty rate on the difference
between the Minimum Net Sales Amount and the actual aggregate Net Sales of all
Licensed Products (other than ACEON) for such period.  Notwithstanding the
foregoing, should Generic Competition commence in the Territory, the Minimum Net
Sales Amount shall thereafter be reduced by a percentage equal to the percentage
of sales attributable to Generic Competition for such period.  Any payment
pursuant to this Section 9.5 shall be payable in the time period set forth in
Section 11.4 with respect to the applicable calendar quarter.
 
9.6           Grey Market Sales.  To the extent permitted by applicable Law,
Servier shall and shall cause its Affiliates and Sublicensees to use Diligent
Efforts to prevent “grey market” sales from Canada or Mexico by Third Parties of
any Licensed Products in the Territory and, at a minimum, utilize reasonable
safeguards to prevent the foregoing, provided such Third Parties have been
supplied Licensed Products by Servier, its Affiliates or Sublicensees.  In the
event XOMA presents Servier with clear evidence of the re-sale or distribution
of Licensed Products by the above mentioned Third Parties, Servier will promptly
and vigorously investigate the circumstances and pursue appropriate remedies it
may have against any such Third Party, such remedy to be determined in Servier’s
sole discretion.
 
ARTICLE 10
INSURANCE
 
XOMA shall obtain and maintain, during the term of this Agreement and thereafter
for the duration of any applicable statute of limitations, comprehensive general
liability insurance, including Licensed Products liability insurance and
coverage for clinical trials, with reputable and financially secure insurance
carriers in a form and at levels, respectively, that are reasonable and
customary in the pharmaceutical industry for companies of comparable size and
activities, but in any event shall be a minimum of [*] U.S. Dollars (US$[*]) per
occurrence with an annual aggregate limit of not less than [*] U.S. Dollars
(US$[*]), with Servier named as an additional insured party/loss payee, as
applicable.  The premium of any insurance will be borne XOMA.  Such liability
insurance shall be maintained on a claims made basis to provide such protection
so long as a Third Party claim may arise in connection with the Licensed
Product.  XOMA shall furnish to Servier on request certificates issued by the
insurance company setting forth the amount of the liability insurance.
 
ARTICLE 11
FINANCIAL TERMS
 
11.1          License Fee.  As partial consideration for the rights granted
hereunder, within [*] Business Days following the Original Agreement Effective
Date, XOMA paid or caused to be paid to Servier a non-refundable cash payment in
the amount of One Million Five Hundred Thousand U.S. Dollars (US$1,500,000).
 
11.2          Regulatory Milestones.  As partial consideration for the rights
granted hereunder, XOMA shall make milestone payments to Servier based on
regulatory achievements as set forth below.
 
(a)            Initial Licensed Product.  XOMA shall notify Servier in writing
within [*] Business Days of the first achievement of each of the milestone
events in the table below with respect to the Initial Licensed Product, and the
corresponding milestone payment shall be due within [*] Business Days of XOMA’s
receipt of an invoice therefor from Servier.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Event
Payment
   
Upon acceptance by the FDA of the NDA submission for the Initial Licensed
Product
[*] U.S. Dollars (US$[*])
   
Upon Marketing Approval for the Initial Licensed Product
[*] U.S. Dollars (US$[*])



(b)           Additional Combination Products.  XOMA shall notify Servier in
writing within [*] Business Days of the first achievement of each of the
milestone events in the table below with respect to each Additional Combination
Product, and the corresponding milestone payment shall be due within [*]
Business Days of XOMA’s receipt of an invoice therefor from Servier.
 
Event
Payment
   
Upon confirmation by the FDA that an NDA submission for such Additional
Combination Product will be accepted without requiring one or more additional
clinical trials
[*] U.S. Dollars (US$[*])
   
Upon Marketing Approval for such Additional Combination Product.
[*] U.S. Dollars (US$[*]) However, should the FDA require with the Marketing
Approval additional clinical studies or Phase IV studies (hereinafter referred
to as “Additional Studies”), then the external expenses incurred by XOMA and
duly documented for the performance of the Additional Studies above [*] U.S.
Dollars (US$[*]), if any, shall be deducted from the amount of [*]U.S. Dollars
(US$[*]) due to Servier, without Servier being obliged to pay any sum to XOMA.



(c)            For the avoidance of doubt, each of the payments set forth in
this Section 11.2 shall be payable only once with respect to the Licensed
Product to which it applies.
 
11.3          Sales Milestones.
 
(a)            As partial consideration for the rights granted hereunder, XOMA
shall make milestone payments to Servier based on sales as set forth below.
 
Sales Milestone
Payment
   
First Commercial Sale of Initial Licensed Product
[*] U.S. Dollars (US$[*])
   
Annual Net Sales of a Licensed Product (other than ACEON) in the Territory
amounting to US$[*]
[*] U.S. Dollars (US$[*])
   
Annual Net Sales of a Licensed Product (other than ACEON) in the Territory
amounting to US$[*]
[*] U.S. Dollars (US$[*])

 
 
-25-

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Agreement, the “Sales Milestone” means the
first time during the first calendar year that annual Net Sales in the Territory
achieve the corresponding level of sales, i.e., US$[*] for the first Sales
Milestone and US$[*] for the second Sales Milestone.
 
(c)           XOMA shall inform Servier within [*] days of achieving any of the
foregoing Sales Milestones so that Servier may promptly issue an appropriate
invoice. The corresponding milestone payment shall be due within [*] Business
Days of XOMA’s receipt of such invoice from Servier.  It is understood and
agreed between the Parties that the above Sales Milestone payments shall be
payable with respect to each Licensed Product (other than ACEON) one time only,
even if the corresponding Sales Milestone is met on more than one occasion.  A
sample invoice for the Sales Milestone payments is attached as Schedule 11.3(c).
 
11.4          Royalties.
 
(a)           Licensed Products Other Than ACEON.  As partial consideration for
the rights granted hereunder, and subject to Section 11.6, XOMA shall pay to
Servier within [*] days after the end of each calendar quarter, royalties on Net
Sales of Licensed Products other than ACEON, on a product-by-product basis, as
calculated by multiplying [*] percent ([*]%) by the amount of Net Sales in the
Territory in a calendar year.
 
(b)           ACEON.  As partial consideration for the rights granted hereunder,
XOMA shall pay to Servier within [*] days after the end of each calendar quarter
ending after the Effective Date, royalties on Net Sales of ACEON in the
Territory, as calculated by multiplying the applicable royalty rates set forth
in the royalty rate table below by the corresponding amount of incremental Net
Sales in the Territory of ACEON in a calendar year (“Annual ACEON Net Sales”):
 
Net Sales of ACEON in the Territory
Royalty Rate
For that portion of Annual ACEON Net Sales less than or equal to US$[*]
[*]%
For that portion of Annual ACEON Net Sales greater than US$[*] but less than or
equal to US$[*]
[*]%
For that portion of Annual ACEON Net Sales greater than US$[*] but less than or
equal to US$[*]
[*]%
For that portion of Annual ACEON Net Sales greater than US$[*]
[*]%

 
 
-26-

--------------------------------------------------------------------------------

 
 
11.5          Royalty Payments and Reports.
 
(a)            Each Royalty shall be payable quarterly only once with respect to
the Licensed Products. XOMA shall provide a report to Servier of the sales
estimates within [*] Business Days after the end of each calendar [*] in
substantially the form attached hereto as Schedule 11.5 setting forth (i) the
amount of Gross Sales in U.S. Dollars of the Licensed Products in such [*], (ii)
any deductions and/or withholding from such amount of Gross Sales as permitted
pursuant to the definition of Net Sales, (iii) a calculation of Net Sales in
U.S. Dollars of the Licensed Products for such [*], (iv) the amount of aggregate
Net Sales in U.S. Dollars of the Licensed Products on a cumulative per year
basis for the current year, and (v) the amount of Royalty due in U.S. Dollars on
Net Sales with respect to such [*].
 
(b)           XOMA shall also provide a report to Servier of:
 
(i)        the sales estimates within [*] Business Days after the end of each
calendar [*] with the same information as above, and
 
(ii)        the actual sales within [*] days after the end of each calendar [*]
with the same information as above.  Upon receipt of each such report that
relates to a calendar [*], Servier will issue an invoice for the amount
reflected on such report as being payable with respect to such calendar
[*].  Within [*] days after receipt of such invoice but not later than [*] days
after the end of each calendar [*], XOMA shall make the royalty payment
reflected in such report and invoice with respect to such calendar [*].
 
(c)            XOMA shall provide a report to Servier of the annual sales no
later than [*] of each calendar year.  Such report shall be certified by an
executive officer of XOMA as accurate and in accordance with generally accepted
accounting principles (to the extent applicable).
 
11.6          Adjustments to Royalties.
 
(a)            Should Generic Competition, determined on a Licensed Product
(other than ACEON)-by-Licensed Product (other than ACEON) basis, commence in the
Territory, the royalty rate set forth in Section 11.4 for such Licensed Product
(other than ACEON) shall be automatically reduced to [*] percent ([*]%).
 
(b)           If any of XOMA, its Sublicensees or designees are (i) required in
the reasonable opinion of an independent intellectual property expert mutually
agreed to by the Parties to obtain a license from any Third Party in order to
make, have made, use, sell, offer for sale or import any Licensed Product (other
than ACEON) and pursuant to such license are required to pay a royalty based on
sales of such Licensed Product (other than ACEON) or (ii) required by any court
of competent jurisdiction to pay damages and/or such a royalty to such a Third
Party, then XOMA’s obligation to pay Royalties under Section 11.4 shall be
reduced by the amount paid to such Third Party; provided, that in no event shall
the aggregate Royalties payable to Servier be reduced pursuant to this Section
11.6 to less than [*] percent ([*]%).
 
11.7          Price for API and Clinical Supplies.  The prices for API and
Clinical Supplies provided by Servier are indicated in Schedule 6.
 
11.8          Payments Generally.  All payments to Servier under this Agreement
shall be made by wire transfer to a bank account designated by Servier, in Euros
in an amount converted from the U.S. Dollar amount of such payment set forth in
or determined in accordance with this Agreement at the exchange rate in effect
on the date of payment.  Any payments or portions thereof due hereunder which
are not paid when due shall bear interest equal to the lesser of (i) one-month
LIBOR plus [*] basis points per annum or (ii) the maximum rate permitted by Law,
calculated on the number of days such payment is delinquent.  This Section 11.8
shall in no way limit any other remedies available to either Party.
 
 
-27-

--------------------------------------------------------------------------------

 
 
11.9          Taxes.  In the event that any Royalties or other payments due from
XOMA to Servier under this Article 11 are subject to withholding tax required by
Law to be paid to the taxing authority of any country, the amount of such tax
may be withheld from the applicable Royalties or other payment due
Servier.  XOMA shall pay such tax on behalf of Servier and shall furnish Servier
with evidence of withholding tax paid.  Any such payments made by XOMA to an
applicable taxing authority shall constitute payments made to Servier under this
Article 11 and in no event shall XOMA be liable for any payments in excess of
amounts due to Servier under this Article 11, whether or not in the form of any
taxes, duties, levies or other similar charges, including related interest,
additions to tax and penalties, in respect of any payments pursuant to this
Article 11.
 
11.10        Audit Rights.  Servier shall have the right, at its own expense, no
more than once per calendar year, to inspect XOMA’s relevant financial books and
records through an independent internationally recognized auditor designated by
Servier and approved by XOMA, such approval not to be unreasonably withheld or
delayed, and subject to reasonable obligations of confidentiality, upon at least
[*] days advance written notice for the purpose of confirming XOMA’s compliance
with the terms hereof.  In the event that the foregoing audit reveals an
underpayment by XOMA, within [*] days of the receipt of the auditor’s report,
XOMA shall remit payment to Servier of the amount of the underpayment plus
interest as set forth in Section 11.8 above.  Servier shall bear the costs
incurred in connection with such inspection and audit, all in accordance with
the terms and conditions of this Agreement.  Any overpayments shall promptly be
refunded to XOMA.
 
ARTICLE 12
INTELLECTUAL PROPERTY
 
12.1          Inventions.  The ownership of any improvements made by XOMA or its
Sublicensees to the Servier Intellectual Property that include, are based on, or
are derived from, API or Licensed Product or the Servier Know-How (“Agreement
Improvements”) shall be determined in accordance with the laws of inventorship
of the United States.  XOMA shall, and hereby does, assign to Servier its entire
rights, title and interest in and to the Agreement Improvements, including to
XOMA’s interest in joint inventions made with Servier and inventions made by or
on behalf of XOMA arising out of clinical studies performed with Perindopril API
and/or Indapamide API, but excluding any intellectual property rights arising
during the course of XOMA’s discovery or development activities outside the
scope of this Agreement (even where such activities involve the use of the API
), on a worldwide basis.  XOMA undertakes to have the above provisions reflected
in its agreements with Sublicensees to the benefit of Servier.  Upon assignment
of the Agreement Improvements to Servier, Servier shall, and hereby does, grant
to XOMA, so long as this Agreement is in force, an exclusive, royalty-free,
sublicensable (to Sublicensees only) right under the Agreement Improvements to
make, have made, use, sell, offer for sale and import, including the Development
and Commercialization of, Licensed Products in the Territory.
 
12.2          No Other Rights.  Except for the rights expressly granted under
this Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance or otherwise by either Party to the
other Party.  ALL RIGHTS WITH RESPECT TO TECHNOLOGY OR INTELLECTUAL PROPERTY
RIGHTS THAT ARE NOT SPECIFICALLY GRANTED HEREIN ARE RESERVED TO THE OWNER OF
SUCH TECHNOLOGY OR INTELLECTUAL PROPERTY RIGHTS.
 
12.3          Intellectual Property Litigation.
 
(a)            Notice and Cooperation.  Each Party shall promptly notify the
other, to the extent such Party becomes aware of it, (i) of any suspected or
threatened infringement of any Servier Patent(s), (ii) of any claim that XOMA’s,
or its Affiliates’ or Sublicensees’, exercise of the rights granted under the
Servier Intellectual Property hereunder infringes any rights or patents of a
Third Party, (iii) of any claims of alleged patent infringement by XOMA or
Servier with respect to the manufacture, use, sale, offer for sale or
importation of the API or the Licensed Products, (iv) of any suspected or actual
misappropriation of Servier Know-How, and (v) of any infringement or dilution of
the Trademark.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(b)           Paragraph IV Notice.  As soon as permissible and practicable,
XOMA shall list all Servier Patents that are permitted by applicable Regulatory
Authorities in the “Orange Book” as pertaining to the Initial Licensed Product
or Additional Combination Product(s), as the case may be. In the event that
either Party receives a patent certification notice in accordance with 21 U.S.C.
§§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV), as amended (a “Paragraph IV Notice”),
relating to the Servier Intellectual Property, that Party shall promptly provide
a copy of such Paragraph IV Notice to the other Party, in any event within [*]
Business Days after receipt by the first Party.
 
(c)            XOMA Right to Assert Claim/Defend Claim.  XOMA may in its sole
discretion, but shall not be required to, bring legal action against any of the
actions identified in Section 12.3(a)(i), (iv) or (v), or Section 12.3(b), in
the Territory, or defend against any claim identified in Section 12.3(a)(ii) or
(iii) in the Territory. Prior to bringing or defending a legal action, XOMA
shall discuss its intention with Servier, and shall consider Servier’s input in
good faith.  In the event XOMA brings or defends against any such action, which
shall be at its own cost, Servier shall cooperate fully with XOMA at Servier’s
expense, including if required to bring such action, furnishing a power of
attorney and furnishing documents and information and executing all necessary
documents as XOMA may request. At Servier’s expense, XOMA shall provide
Servier:  (i) with a summary or list of all material documents relating to the
merits of the action that XOMA intends to file with the court (including but not
limited to all briefs) and, if requested by Servier, advance copies of all of
the foregoing, and (ii) a reasonable amount of time for Servier to review and
comment upon the documents, and XOMA shall consider Servier’s comments in good
faith.  At Servier’s expense, XOMA shall copy Servier on all material
correspondence between XOMA and the other side or its counsel that pertains
directly to the merits of the action.  Similarly, at Servier’s expense, XOMA
shall provide Servier with copies of all material pleadings, briefs, and
merits-related correspondence received from the other side in the action, and
shall otherwise keep Servier apprised of all material developments in the
litigation.  All materials provided by XOMA to Servier under this Section
12.3(c) shall be treated as confidential.  In any such litigation brought or
defended by XOMA, XOMA shall be entitled to receive all of the damages and other
proceeds (compensatory as well as enhanced or punitive damages) and, after
deducting its reasonable attorneys’ fees and other litigations costs and
expenses, the remainder of such damages (if any) shall be treated as Net Sales
and XOMA shall calculate and pay to Servier the applicable royalty under Article
11.  In any action or defense initiated by XOMA under this Section 12.3(c),
Servier shall be entitled to, and if legally required shall, join the action so
long as XOMA retains at all times the sole right to direct the action (including
the choice of its own counsel).  Servier is entitled to be independently
represented by counsel of its choice, at its expense.  In case XOMA and Servier
agree to jointly prosecute a claim or jointly defend against a claim, the
Parties shall each be entitled to reimbursement of its reasonable attorneys fees
and out-of-pocket costs from the damages or settlement proceeds, after which the
remainder of the proceeds shall be treated as Net Sales and XOMA shall calculate
and pay to Servier the applicable royalty under Article 11.  It is understood
and agreed that proceeds from any settlement or damages award shall, after
reimbursement to the Parties of their reasonable attorneys fees and
out-of-pocket costs, be counted towards achievement of a sales milestone event
under Article 11 above (it being understood that for the purposes of such sales
milestones, the Parties shall agree upon a reasonable allocation of such
proceeds among calendar years in proportion to what Net Sales during such years
would have been).
 
 
-29-

--------------------------------------------------------------------------------

 
 
(d)           Servier Right to Assert/Defend Claim.  XOMA shall promptly notify
Servier if XOMA decides that it will not bring legal action or defend under
Section 12.3(c), and in any event, said notice shall be provided the later
of:  (i) [*] from the notice provided pursuant to Section 12.3(a) or (ii) [*]
weeks prior to the time limit, if any, set forth in the appropriate laws and
regulations for the filing, defense, or answer of such actions (including, but
not limited to the 45-day limit under U.S. law for filing an infringement action
against an ANDA filing).  Upon receipt by Servier of XOMA’s notice of intent to
decline action, or in the event that no communication is received by Servier,
within [*] after notice was provided under Section 12.3(a), Servier may, but
shall not be required to, bring legal action or defend against any claim
identified in Section 12.3(a), in which event Servier shall act in its own name
and at its own cost and XOMA shall cooperate fully with Servier at XOMA’s
expense, including if required to bring such action, furnishing to Servier a
power of attorney.  In any such litigation brought by Servier, Servier shall be
entitled to receive all of the damages or settlement proceeds after
reimbursement to XOMA of its reasonable attorneys fees and out-of-pocket costs
from the damages or settlement proceeds.
 
(e)            Cooperation.  When either Party is bringing or defending an
action under this Article 12, then (i) upon request by a Party defending any
claim of the type described in Section 12.3(a)(iii), the other Party will assist
in the defense against such claim, and (ii) neither Party  shall  settle,
consent to judgment or otherwise voluntarily dispose of the suit or action
without the prior written consent of the other Party, which consent shall not be
unreasonably delayed, conditioned, or withheld.
 
12.4          Drug Price Competition and Patent Rights Term Restoration Act of
1984.
 
(a)           Subject to Section 12.5, XOMA shall fully cooperate with Servier
at Servier’s expense with respect to all patent applications, and take all
actions necessary to obtain patent extensions, for any Servier Intellectual
Property pursuant to the provision of, and to obtain the benefits under, the
Drug Price Competition and Patent Rights Term Restoration Act of 1984 and any
amendments thereof.  XOMA will act diligently under the terms of this Agreement
to petition for the maximum extension possible under a reasonable interpretation
of the relevant law.  Servier agrees to execute such further authorization and
instruments and take such further actions as may be requested by XOMA to
implement the foregoing.  The Parties agree to cooperate in an effort to avoid
loss of any rights which may otherwise be available to the Parties hereto under
the provisions of the Drug Price Competition and Patent Term Restoration Act of
1984 as follows:
 
(i)        Servier shall provide relevant patent information to XOMA so that
XOMA, as NDA applicant, may inform the FDA.
 
(ii)       Servier shall grant XOMA access and cross-reference rights to
relevant Servier Data, such as clinical or other regulatory files.
 
(b)           As to the matters listed below, XOMA shall formulate its strategy
and present the strategy, along with all material documentation, to Servier not
less than [*] weeks in advance of the start of any relevant statutory time
period for taking action.  XOMA shall discuss with Servier the proposed strategy
and shall take Servier’s comments in good faith (including, but not limited to,
any opinions of counsel provided by Servier) regarding:
 
(i)        which of Servier’s Intellectual Property shall be extended by XOMA
(or its Affiliates) during the [*] day period following NDA approval; and
 
(ii)       appropriate listings in the Orange Book within the proper timeframe
under the relevant law.
 
XOMA shall have the final decision as to the foregoing matters.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(c)           The Parties shall cooperate with each other in obtaining patent
term restoration or supplementary protection certificates or their equivalents
in any country worldwide where applicable to the Servier Intellectual Property.
 
12.5          Patent Prosecution, Maintenance and Ownership.  Servier, at its
expense, shall file, prosecute and maintain the Servier Intellectual Property,
and shall be responsible for all post-grant proceedings and actions, including
patent interferences, reexaminations, reissuances, appeals, oppositions and
revocation proceedings.  XOMA shall have reasonable access to the files and
other material included in all such proceedings and actions as well as all
pending applications in the Servier Intellectual Property in the
Territory.  Servier shall keep XOMA reasonably informed with respect to the
prosecution thereof including providing XOMA with copies of each office action
with enough lead time to enable XOMA to review same and comment on any of
Servier’s proposed responses thereto.  Servier, its agents and attorneys, will
give due consideration to all reasonable suggestions and comments of XOMA
regarding any aspect of such patent prosecution or proceeding.  If Servier
intends to abandon any Servier Intellectual Property, then XOMA shall have the
option to obtain ownership of such Servier Intellectual Property free of charge
and to continue to prosecute and maintain such Servier Intellectual Property in
its own name and at its own expense.  Servier shall notify XOMA of such intent
at least [*] days prior to Servier abandoning such Intellectual
Property.  Servier shall provide XOMA with reasonable assistance and cooperate
with XOMA regarding the prosecution and maintenance of any Intellectual Property
that XOMA has elected to obtain.
 
12.6          Patent Marking.  XOMA and its Affiliates or Sublicensees will mark
all API or Licensed Product sold or otherwise disposed of by XOMA or its
Affiliates in compliance with applicable patent marking provisions in the
Territory.
 
ARTICLE 13
PUBLICATION; CONFIDENTIALITY
 
13.1          Publications.
 
(a)           Press Releases.  Each Party shall be free to:
 
(i)        issue press releases or other public statements relating to, either
Party’s activities concerning the Licensed Products, including but not limited
to regulatory or commercial activities; provided, however, that the Party
proposing to issue such press release shall have provided to the other Party a
draft of such press release at least [*] Business Days (or a shorter period of
time if required by Law) prior to the release thereof and shall have considered,
in good faith, the observations and suggestions, if any, of the other Party with
respect thereto;
 
(ii)       present at symposia and other meetings of healthcare professionals,
and international, national or regional congresses, conferences or meetings
organized by a professional society or organization (any such occasion, a
“Scientific Meeting”); provided, however, that (A) the Party presenting at any
such Scientific Meeting shall have complied with the provisions of Section
13.1(c) with respect to such presentation, and (B) XOMA shall not organize or
sponsor any satellite symposia outside the Territory, and (C) Servier shall not
organize or sponsor any satellite symposia in the Territory.
 
(iii)      publish in medical and scientific journals and similar publications
(“Medical Journals”) articles and papers, including, but not limited to, primary
reports of data, pooled analyses, theses, dissertations and review papers
concerning the Licensed Products which have been prepared by or on behalf of one
of the Parties, for publication outside or in the Territory and related to
studies conducted after the Original Agreement Effective Date outside or in the
Territory concerning the Licensed Products (each a “Scientific Paper”);
provided, however, that the Party proposing to publish such Scientific Paper
shall have complied with the provisions of Section 13.1(b) with respect to such
Scientific Paper; and
 
 
-31-

--------------------------------------------------------------------------------

 
 
(iv)     disclose any clinical trial data concerning the Licensed Products in
clinical trial registries; provided, however, that the Party proposing to make
such disclosure shall have provided the other Party at least [*] Business Days
prior to such disclosure, a detailed description of the proposed disclosure and
shall have, in good faith, considered the comments made by the other Party.
 
(b)           Scientific Papers.  Each Party shall provide to the other, prior
to submission of any Scientific Paper to a Medical Journal, a draft of such
Scientific Paper.  Commencing with the receipt of such draft Scientific Paper,
the receiving Party shall have [*] Business Days to notify the sending Party of
its observations and suggestions with respect thereto; it being understood that,
during such [*]-day period, no submission for publication thereof shall take
place and the Parties shall discuss these suggestions.  The Party proposing to
publish such Scientific Paper shall, in good faith, consider the comments made
by the other Party, particularly if the Scientific Paper involves disclosure of
confidential information or disclosure that may be otherwise prejudicial to the
other Party’s opportunity to obtain any patent rights.  The sending Party shall
provide to the receiving Party copies of any final Scientific Paper accepted by
a Medical Journal, not less than [*] Business Days prior to the planned
publication thereof (upon availability and distribution of such information
assuming that providing such information is acceptable taking into consideration
the publishers’ need to comply with any healthcare compliance guidelines).
 
(c)           Scientific Meetings.  Each Party shall provide to the other, prior
to submission or presentation, as the case may be, copies of (i) all abstracts
that will be submitted for publication in connection with any international
Scientific Meeting (and with respect to XOMA, also with any national Scientific
Meeting) and (ii) all posters or other written materials that will be presented
at such Scientific Meeting, in each case, concerning the Licensed Product which
have been prepared by or on behalf of one of the Parties, for submission or
presentation outside or in the Territory.  Commencing with the receipt of any
such abstract, poster or other written material the receiving Party shall have
[*] Business Days to inform the sending Party of its observations and
suggestions with respect thereto; it being understood that, during such [*]
Business Day period, no submission or presentation thereof shall take place and
the Parties shall discuss these suggestions.  The Party proposing to publish
such an abstract or make such a presentation shall, in good faith, consider the
comments made by the other Party, particularly if the abstract or presentation
involves disclosure of confidential information or disclosure that may be
otherwise prejudicial to the other Party’s opportunity to obtain any patent
rights.  The sending Party shall provide to the receiving Party copies of all
final abstracts and all final posters or other written materials accepted for
publication or to be presented [*] Business Days prior to the planned
publication or presentation thereof (upon availability and distribution of such
information assuming that providing such information is acceptable taking into
consideration the publishers’ need to comply with any healthcare compliance
guidelines).  The Parties shall use good faith and commercially reasonable
efforts to provide the other Party with draft slide presentations in accordance
with the foregoing time periods.
 
(d)           Each Party agrees that it will not unreasonably withhold or delay
its consent to requests for extensions of the above timelines (in Sections
13.1(a), (b) and (c)) in the event that material late breaking data becomes
available.  In order to optimize the review time lines set forth in Sections
13.1(a), (b) and (c), each Party shall nominate one individual to be included in
the internal review process of the other Party.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(e)           Deferral of Disclosures.  If either Party believes that any
proposed press release or other public statement, or any publication,
presentation, or other disclosure would disclose any Confidential Information or
would otherwise be prejudicial to its opportunity to obtain any patent rights,
then the effected Party shall notify the publishing Party within the timeframe
provided for in Section 13.1(f) as applicable, or if not applicable, as soon as
practicable after receipt of the proposed press release or other public
statement, publication, presentation, or other disclosure, and the publishing
Party shall refrain from making such press release, other public statement,
publication, presentation or other disclosure for an additional [*] days from
the last day of the period otherwise provided for herein to enable the
preparation and filing of any necessary patent applications.
 
(f)            Failure to Object to Disclosure.  If the Party proposing any
press release or other public statement, or any publication, presentation, or
other disclosure receives no objection from the other Party within the following
timeframes:
 
(i)        [*] Business Days after the other Party’s receipt of any proposed
press release or other public statement pursuant to Section 13.1(a)(i);
 
(ii)       [*] Business Days after the other Party’s receipt of any proposed
scientific paper to be submitted to a medical journal pursuant to Section
13.1(a)(ii);
 
(iii)      [*] Business Days after the other Party’s receipt of any proposed
abstracts that will be submitted for publication in connection with a Scientific
Meeting and any posters, slide presentations or other written materials that
will be presented at a Scientific Meeting pursuant to Section 13.1(a)(iii);
 
(iv)      [*] Business Days after the other Party’s receipt of any notification
of any proposed disclosure of clinical trial data pursuant to Section
13.1(a)(iv);
 
then the Party proposing such press release, other public statement,
publication, presentation, or other disclosure shall be free to proceed with the
same without further reference to or agreement from other Party.
 
(g)           No Rights to Use Name of Other Party.  Neither Party shall use the
name of the other Party in any publicity or advertising without the prior
written consent of the other Party.
 
(h)           Existence and Terms of Agreement.  As to the announcement of the
existence and terms of the collaboration between the Parties under this
Agreement and the Trademark Agreement, without first obtaining the written
consent of the other Party and agreement upon the nature and text of such
announcement or disclosure, the Parties shall not publicly disclose any
information about any such agreements to Third Parties; provided, however, that
a Party may make any disclosure where in a Party’s reasonable legal opinion it
is required by applicable Law or applicable stock exchange regulation or legal
process on the condition that the disclosing Party shall notify the other Party
prior to making such disclosure, and the other Party shall have the right to
review such disclosure prior to release and to comment on such disclosure and
the disclosing Party shall reasonably implement such comments; provided,
further, that the disclosing Party shall not be required to delay such
disclosures by more than [*] Business Days or a shorter period of time if
required by Law.  In connection with any filing by either Party of a copy of
this Agreement and the Trademark Agreement with the U.S. Securities and Exchange
Commission (or the national securities exchange or other stock market on which
such Party’s securities are traded), the filing Party shall endeavor to obtain
confidential treatment of economic and trade secret information.  Reasonably in
advance of filing, the filing Party shall provide to the other Party a copy of
the proposed filing and the Parties shall work cooperatively in good faith,
taking into consideration the other Party’s suggestions, regarding the
information for which the filing Party will seek to obtain confidential
treatment.  Each Party agrees that it shall reasonably cooperate with the other
with respect to all disclosures regarding this Agreement and the Trademark
Agreement to the U.S. Securities Exchange Commission or any other Governmental
Authority, including requests for confidential treatment of proprietary
information of either Party included in any such disclosure.
 
 
-33-

--------------------------------------------------------------------------------

 
 
(i)            Obligations.  It is understood and agreed that XOMA’s obligations
to inform and cooperate with Servier under this Section 13.1 (excluding Sections
13.1(g) and (h)) shall only apply with respect to the Territory, and Servier’s
obligations to inform and cooperate with XOMA under this Section 13.1 (excluding
Sections 13.1(g) and (h)) shall only apply with respect to Canada, the member
states of the European Union, Japan and Mexico and such other countries as may
reasonably be specified by XOMA to Servier from time to time in
writing.  Notwithstanding the foregoing, the Parties shall comply with the
provisions of Section 13.1 in its entirety in relation to publication
submissions in international medical journals.
 
13.2          Confidential Information; Exceptions.  Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that the receiving Party shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Confidential Information during the term of this Agreement
hereof and for a period of [*] years following the termination of this
Agreement; provided, however, that the obligation to keep a Party’s trade
secrets confidential shall survive for such time as such information remains a
protected trade secret.  For the avoidance of doubt, Agreement Improvements
shall be deemed to be the Confidential Information of both
parties.  Notwithstanding the foregoing, Confidential Information shall not
include any information to the extent that it can be established by written
documentation of the receiving Party that such information:
 
(a)           was already known to the receiving Party, other than under an
obligation of confidentiality, except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation established, at the time of disclosure;
 
(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement; or
 
(d)           was disclosed to the receiving Party, other than under an
obligation of confidentiality except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation established, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.
 
13.3          Authorized Disclosure.  Except as expressly provided otherwise in
this Agreement, each Party may use and disclose Confidential Information of the
other Party as follows:  (a) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement, in connection with the
performance of its obligations or as reasonably necessary or useful in the
exercise of its rights under this Agreement in complying with the terms of
agreements with Third Parties existing as of the Original Agreement Effective
Date; (b) to the extent such disclosure is reasonably necessary in filing or
prosecuting patent, copyright and trademark applications in accordance with this
Agreement, prosecuting or defending litigation, complying with applicable
governmental regulations or the rules of any national securities exchange,
obtaining regulatory approval or fulfilling post-approval regulatory
obligations, or otherwise required by Law; provided, however, that if a Party
intends to rely on this clause (b) to make any such disclosure of the other
Party’s Confidential Information it will, except where impracticable for
necessary disclosures, for example, in the event of medical emergency, give
reasonable advance notice to the other Party of such disclosure requirement and,
except to the extent inappropriate in the case of patent applications, will use
commercially reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed; (c) in communication with
advisors, including lawyers and accountants, on a need to know basis, in each
case under appropriate confidentiality provisions substantially equivalent to
those of this Agreement; or (d) to the extent mutually agreed to by the Parties.
Notwithstanding any provision of this Agreement to the contrary, nothing herein
shall prevent either Party from making any disclosure required by Law in a
timely manner.
 
 
-34-

--------------------------------------------------------------------------------

 
 
ARTICLE 14
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
14.1          By Servier as of the Original Agreement Effective Date.  Servier
hereby represents and warrants as of the Original Agreement Effective Date to,
and covenants with, XOMA (in the case of subsections (e) through (j), (m) and
(n), with respect to the Licensed Products other than ACEON and/or the API other
than the ACEON API, as applicable, only) as follows:
 
(a)            Servier is duly organized and validly existing under the Laws of
its jurisdiction of incorporation and has full corporate power and authority,
and has taken all corporate action necessary, to enter into and perform its
obligations under this Agreement.
 
(b)           This Agreement is a legal, valid and binding obligation of
Servier, enforceable against Servier in accordance with its terms.  Neither the
execution and delivery of this Agreement by Servier, nor the performance by
Servier of its obligations hereunder, conflicts with any agreement, instrument
or understanding, oral or written, by which Servier is bound.
 
(c)            No authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Law currently in effect, is required in connection with the execution
and delivery of this Agreement by Servier, or the performance by Servier of its
obligations hereunder.
 
(d)           To Servier’s knowledge, after due inquiry, the Servier
Intellectual Property is valid and enforceable.  To Servier’s knowledge, there
are no claims written or otherwise, asserting the invalidity, misuse,
unenforceability, unregisterability, non-infringement or misappropriation of the
Servier Intellectual Property, and Servier knows, after due inquiry, of no facts
or circumstances that could reasonably be likely to give rise to such a claim.
 
(e)           To Servier’s knowledge, after due inquiry, there are no adverse
claims regarding ownership of the Servier Intellectual Property, and none of the
Servier Intellectual Property is subject to any liens, charges or encumbrances
(except for the licenses granted to XOMA hereunder and under the Trademark
Agreement and to Abbott and its sublicensees in respect of perindopril erbumine
as in effect on the Original Agreement Effective Date).
 
(f)            Except for the licenses granted to XOMA hereunder and under the
Trademark Agreement and to Abbott and its sublicensees in respect of perindopril
erbumine as in effect on the Original Agreement Effective Date, Servier has not
granted any rights or licenses to any Third Party under any of the Servier
Intellectual Property in the Territory.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(g)           To Servier’s knowledge, after due inquiry, none of the
Development, manufacture or Commercialization of Perindopril API as contemplated
by this Agreement in the Territory interferes with, infringes, misappropriates
or otherwise violates any intellectual property rights of any Third Party. To
Servier’s knowledge, none of the Development, manufacture or Commercialization
of Amlodipine API or Indapamide API as contemplated by this Agreement in the
Territory interferes with, infringes, misappropriates or otherwise violates any
intellectual property rights of any Third Party.
 
(h)           Servier has made available to XOMA all information in its
possession or control relating to the API or any Licensed Products and the
Development, manufacture, and Commercialization of the API and Licensed
Products,  that is material to the marketability of the Licensed Products in the
Territory.  Without limiting the foregoing, Servier has disclosed to XOMA the
existence of any patent searches or opinions that it has received or of which it
is aware relating to the API or any Licensed Products, or the Development,
manufacture or Commercialization of the API and/or the Licensed Products,
whether within or outside the Territory, and Servier has made available to XOMA
all material information from such patent searches and all material information
that forms the basis for such patent opinions.
 
(i)            To Servier’s knowledge, after due inquiry, all of the studies,
tests and preclinical and clinical trials of any of the Licensed Products have
been and as of the Original Agreement Effective Date are being undertaken in
compliance with all applicable Laws and guidelines.
 
(j)            None of Servier, any of its Affiliates or any Third Party acting
by or on behalf of Servier or any of its Affiliates in any capacity concerning
or in connection with the Development, manufacture or Commercialization of API
or any Licensed Products has been debarred or is subject to debarment, and none
of Servier and any of its Affiliates shall engage or use any Third Party in any
capacity concerning or in connection with the Development, manufacture or
Commercialization of API or any Licensed Products that has been debarred or is
otherwise subject to an adverse regulatory decision.  Servier agrees to notify
XOMA in writing immediately if it or any entity acting on its behalf in any
capacity concerning or in connection with the Development, manufacture or
Commercialization of API or any Licensed Products is debarred or becomes the
subject of any threatened or pending action, suit, claim, investigation, legal
or administrative proceeding relating thereto.
 
(k)           None of Servier or its Affiliates, as applicable, and to Servier’s
knowledge, the other party or any person or entity acting by or on behalf of
such other party, is in breach or default under any commitment to which it is a
party with respect to Servier’s obligations and/or XOMA’s rights under their
Agreement.
 
(l)            Servier shall, and shall ensure that its Affiliates and any
entity acting on its or their behalf shall, carry out their obligations pursuant
to this Agreement, consistent with all applicable Laws and industry standards.
 
(m)           To Servier’s knowledge, there has occurred no decision, action,
proceeding or inaction by any Regulatory Authority that has resulted in or could
reasonably be expected to result in, individually or in the aggregate, the
material delay of or a material adverse effect on, the Marketing Approval of any
API or Licensed Product within the past five (5) years.
 
(n)           To Servier’s knowledge, no event, development or change in
circumstance is in existence or has occurred and is continuing that would
reasonably be expected to materially adversely affect the scope of the Marketing
Approval; provided that no representation or warranty is made with respect to
the possible effects of the U.S. Patient Protection and Affordable Care Act of
2010, known as the Healthcare Reform Act.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(o)           No rights granted to XOMA pursuant to this Agreement and no
actions authorized hereby to be undertaken by XOMA, its Sublicensees or
designees would be in conflict or breach with or would otherwise violate or
cause a default under any agreement between Servier or any of its Affiliates and
any Third Party.
 
14.2          By Servier as of the Effective Date.  Servier hereby represents
and warrants as of the Effective Date to, and covenants with, XOMA as follows:
 
(a)           The representations, warranties and covenants made by Servier in
Section 14.1 (other than in subsection (g) thereof) are true and correct as of
the Effective Date (in the case of Sections 14(e), (f), (h) through (j), (m) and
(n), with respect to ACEON and/or the ACEON API, as applicable, only).
 
(b)           To Servier’s knowledge, after due inquiry, none of the
Development, manufacture or Commercialization of ACEON or ACEON API as
contemplated by this Agreement in the Territory interferes with, infringes,
misappropriates or otherwise violates any intellectual property rights of any
Third Party.
 
14.3          Limitation on Liability.  XOMA agrees that Servier shall have no
liability to XOMA for breach or violation of any representation, warranty or
covenant made in Section 14.2 to the extent such breach or violation was caused
by a breach or violation of any representation, warranty or covenant made by
Abbott  pursuant to the Abbott Termination Agreement.
 
14.4          By XOMA as of the Original Agreement Effective Date.  XOMA hereby
represents and warrants as of the Original Agreement Effective Date to, and
covenants with, Servier as follows:
 
(a)           XOMA is duly organized and validly existing under the Laws of its
jurisdiction of incorporation and has full corporate power and authority, and
has taken all corporate action necessary, to enter into and perform its
obligations under this Agreement.
 
(b)           This Agreement is a legal, valid and binding obligation of XOMA,
enforceable against XOMA in accordance with its terms.  Neither the execution
and delivery of this Agreement by XOMA, nor the performance by XOMA of its
obligations hereunder, conflicts with any agreement, instrument or
understanding, oral or written, by which XOMA is bound.
 
(c)           No authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Law currently in effect, is required in connection with the execution
and delivery of this Agreement by XOMA, or the performance by XOMA of its
obligations hereunder.
 
(d)           XOMA shall, and shall ensure that all of its authorized
Sublicensees carry out their obligations pursuant to this Agreement, consistent
with all applicable Laws and industry standards.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(e)           None of XOMA, any of its Affiliates or any Third Party acting by
or on behalf of XOMA or any of its Affiliates in any capacity concerning or in
connection with the manufacture, Development or Commercialization of API or any
Licensed Products has been debarred or is subject to debarment, and none of XOMA
and any of its Affiliates shall engage or use any Third Party in any capacity
concerning or in connection with the Development, manufacture or
Commercialization of API or any Licensed Products that has been debarred or is
otherwise subject to an adverse regulatory decision.  XOMA agrees to notify
Servier in writing promptly if it or any entity acting on its behalf in any
capacity concerning or in connection with the Development, manufacture or
Commercialization of API or any Licensed Products is debarred or becomes the
subject of any threatened or pending action, suit, claim, investigation, legal
or administrative proceeding relating thereto.
 
(f)            To XOMA’s knowledge, no event, development or change in
circumstance is in existence or has occurred and is continuing that would
reasonably be expected to materially adversely affect the scope of the Marketing
Approval; provided that no representation or warranty is made with respect to
the possible effects of the U.S. Patient Protection and Affordable Care Act of
2010, known as the Healthcare Reform Act.
 
(g)           XOMA acknowledges that (i) it has reviewed all documents that
Servier has provided to XOMA in connection with this Agreement and the
transactions contemplated hereby and (ii) Servier has responded to all of XOMA’s
requests and questions with respect thereto.
 
14.5          By XOMA as of the Effective Date.  XOMA hereby represents and
warrants as of the Effective Date to, and covenants with, Servier that the
representations, warranties and covenants made by XOMA in Section 14.4 are true
and correct as of the Effective Date (in the case of Sections 14(e) through (g),
with respect to ACEON and/or the ACEON API, as applicable, only).
 
14.6          Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
PATENT RIGHTS AND KNOW-HOW PROVIDED HEREUNDER ARE PROVIDED AS-IS.  SERVIER MAKES
NO REPRESENTATION OR WARRANTY WITH REGARD TO ANY PATENTS, KNOW-HOW, DATA,
LICENSED PRODUCT OR API OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO WITH
RESPECT TO ABBOTT’S DEVELOPMENT AND COMMERCIALIZATION OF ACEON.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, SERVIER DISCLAIMS, AND WAIVES ALL
WARRANTIES OF AND TO, XOMA, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO ANY LICENSED PRODUCT OR API OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING
FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, AND ANY IMPLIED
WARRANTY OF NONINFRINGEMENT.
 
ARTICLE 15
TERM AND TERMINATION
 
15.1          Term.  The term of this Agreement commenced on the Original
Agreement Effective Date and shall continue in effect (a) for a period of eight
(8) years thereafter or (b) until the expiration of the last-to-expire patent
included in the Servier Intellectual Property, whichever is later, in either
case unless terminated pursuant to this Article 15 (the “Initial
Period”).  After the Initial Period, the duration of this Agreement will be
automatically extended for successive one-year periods unless one of the Parties
notifies the other Party of its decision not to extend the duration of this
Agreement beyond the Initial Period or any subsequent extension.  Such notice
shall be delivered in writing at least [*] months before any anniversary date of
this Agreement.  Notwithstanding the foregoing, this Agreement shall
automatically terminate upon termination of the Trademark Agreement.
 
 
-38-

--------------------------------------------------------------------------------

 
 
15.2          Termination By Servier.  Notwithstanding the above and without
limiting any other rights or remedies either Party may have under this Agreement
or otherwise, Servier shall have the right to terminate this Agreement upon
written notice to XOMA within [*] months after the occurrence of any of the
following:
 
(a)            if XOMA breaches, in any material respect, any of its
representations, warranties, covenants or obligations under this Agreement, and
such breach is not cured within [*] days after XOMA’s receipt of written notice
of such breach; or
 
(b)            if XOMA suffers an Insolvency Event; or
 
(c)            if the Marketing Approval of the Initial Licensed Product is not
obtained for the Territory by the Approval Deadline or a “complete response”
letter is received from the FDA relating to the Initial Licensed Product; or
 
(d)            if Servier unilaterally decides to withdraw one or more of the
Licensed Products in the European Union for Safety and Public Health Reasons;
provided, that if such withdrawal relates to less than all the Licensed
Products, then Servier’s right to terminate shall apply only to such withdrawn
Licensed Product(s); or
 
(e)            if the applicable Minimum Net Sales Amount has not been achieved
with respect to a period of [*] consecutive fiscal quarters and XOMA has failed
to pay the additional amount indicated in Section 9.5 with respect to such
period in accordance with the provisions thereof within [*] days after XOMA’s
receipt of written notice of such failure; or
 
(f)            if, following notice from XOMA of its intention to either
Transfer or sublicense its rights and obligations under this Agreement following
a Specified Change of Control as provided in Section 18.10, such Transfer or
sublicense is not completed within [*] months after Servier’s receipt of such
notice; provided, that Servier shall have no right to terminate this Agreement
pursuant to this clause (f) if XOMA notifies Servier prior to the expiration of
such [*] month period that it has ceased its efforts to so Transfer or
sublicense and in lieu thereof intends for clause (c) of Section 18.10 to apply;
or
 
(g)            if XOMA [*] but has not [*], provided the Parties have executed
the amendment mentioned in Section 3.1 (a) above; or
 
(h)            if XOMA [*] because [*], and XOMA [*]; or
 
15.3           Termination By XOMA.  Notwithstanding the above and without
limiting any other rights or remedies either Party may have under this Agreement
or otherwise, XOMA shall have the right to terminate this Agreement upon notice
to Servier within [*] months after the occurrence of any of the following:
 
(a)            if Servier breaches, in any material respect, any of its
representations, warranties, covenants or obligations under this Agreement, and
such breach is not cured within [*] days after Servier’s receipt of written
notice of such breach; or
 
 
-39-

--------------------------------------------------------------------------------

 
 
(b)            if Servier suffers an Insolvency Event; or
 
(c)            if (i) at any meeting between representatives of XOMA and
representatives of the FDA regarding the Initial Licensed Product prior to the
filing of an NDA for the Initial Licensed Product, XOMA is informed by the FDA
that one or more additional clinical trials will be required before such an NDA
will be accepted by the FDA, or (ii) additional pre-clinical or other Data or
Development is required for Marketing Approval of the Initial Licensed Product
amounting to not less than [*] U.S. Dollars (US$[*]) or delaying the NDA
submission for the Initial Licensed Product by more than [*] months, provided
that XOMA expressly waives the foregoing termination right solely in relation to
the Study; or
 
(d)           if a “complete response” letter is received from the FDA relating
to the Initial Licensed Product; or
 
(e)            if the Marketing Approval of the Initial Licensed Product is not
obtained for the Territory by the Approval Deadline; provided, that, in the
event the NDA for the Initial Licensed Product has been submitted prior to the
Approval Deadline, any such termination by XOMA will not become effective until
either a “complete response” letter or a Marketing Approval is received from the
FDA relating to the Initial Licensed Product.  It is understood and agreed that,
notwithstanding the foregoing proviso, XOMA shall have no financial obligations
under this Agreement once it has duly exercised its right of termination under
this clause (e), regardless of whether such termination is yet effective; or
 
(f)            if the Marketing Approval for the Initial Licensed Product does
not include three (3) years of exclusivity for the Initial Licensed Product
pursuant to Section 505(c)(3)(E) or (j)(5)(F) of the U.S. Food, Drug and
Cosmetic Act and the rules and regulations thereunder, including 21 C.F.R. §
314.108, unless the failure of such Marketing Approval to include such a period
of exclusivity results from XOMA’s failure to request same; or
 
(g)           if XOMA unilaterally decides to withdraw the Licensed Product in
the Territory for Safety and Public Health Issues; provided, that if such
withdrawal relates to less than all the Licensed Products, then XOMA’s right to
terminate shall apply only to such withdrawn Licensed Product(s); and provided,
further, that if any such withdrawal is not in response to a request by or at
the suggestion of the FDA, then XOMA shall not have the right to terminate this
Agreement as provided in this clause (g) but instead the one-year extension
periods referred to in Section 15.1, including the then-current extension
period, shall be reduced to periods of [*] months, and XOMA shall have the right
to give notice of its decision not to extend the duration of this Agreement as
provided in Section 15.1 at least [*] months prior to the expiration of any
extension period.
 
15.4         Partial Termination in Certain Circumstances.  If XOMA breaches, in
any material respect, its financial commitments to Medpace, Inc. pursuant to
Section 4A.5 of that certain Amendment No.1 to the Master Services Agreement
dated as of October 4th, 2011 between Medpace, Inc. and XOMA (US) LLC (the
“Medpace Agreement”), then Servier may, at its option, satisfy XOMA’s financial
commitments to Medpace, Inc. thereunder.  If Servier so elects, the licenses and
other rights and obligations of the Parties hereunder shall continue in full
force and effect, and XOMA shall have an additional financial obligation to
Servier (the “Reimbursement Obligation”) in an amount equal to the payment(s)
made by Servier to Medpace, Inc. in satisfaction of XOMA’s aforementioned
commitments to Medpace, Inc.  Within [*] days following receipt by XOMA of an
invoice from Servier for such amount, together with confirmation of Servier’s
payment(s) to Medpace, Inc., either (a) XOMA shall pay such amount to Servier in
full or (b) (i) the licenses and other rights and obligations of both Parties
hereunder with respect to the Initial Licensed Product and the Additional
Combination Products (but not with respect to ACEON) shall terminate as of such
[*] day and (ii) XOMA will pay to Servier, within [*] days following the end of
each [*] beginning with the first full calendar [*] after this Section 15.4(b)
takes effect, an amount equal to [*]% of ACEON Gross Sales (as defined below)
for such [*], which amounts shall be applied to the Reimbursement Obligation and
which payments shall continue until the Reimbursement Obligation is paid in
full, not to exceed, however, [*] months from the date  of receipt by XOMA of
the invoice from Servier. “ACEON Gross Sales” means, for a particular period,
the Gross Sales of ACEON by XOMA or through or by its Sublicensees in the
Territory through customary channels of distribution to independent Third
Parties in bona fide arms length sales for such period.
 
 
-40-

--------------------------------------------------------------------------------

 
 
15.5         Effects of Termination.
 
(a)           The termination or expiration of this Agreement shall not affect
any payment of any debts or obligations accruing prior to such date of
termination or expiration.  Articles 1, 10, 13, 14, 16, 17 and 18 and Sections
12.3 and 15.5 shall survive the termination or expiration of this Agreement.
 
(b)           Upon termination or expiration of this Agreement in its entirety,
(i) XOMA shall terminate all activities related to the Commercialization of
Licensed Products, and shall use commercially reasonable efforts to return to
Servier or destroy, at Servier’s option, all documents (including copies) of any
kind concerning the API, Servier Know-How or the Licensed Products received from
Servier or otherwise created in the course of performing this Agreement; (ii)
XOMA and its Sublicensees shall promptly, diligently and continuously provide to
Servier or its designee(s) all assistance reasonably necessary in order to
assist Servier or its designee(s) in transitioning all aspects of the Parties’
relationship hereunder, including but not limited to all work in progress,
regulatory submissions, Agreement Improvements and XOMA Know-How, to Servier or
its designee; and (iii) XOMA shall transfer and assign to Servier or its
designee(s) all previously undisclosed Data and any Regulatory Filings relating
to the Licensed Products that are in XOMA’s possession (including and but not
limited to any IND, NDA, Marketing Approval or any approval for any Licensed
Product labeling or Promotional Materials owned by or held in the name of XOMA
or its Affiliates), including the ownership thereof.
 
ARTICLE 16
DISPUTE RESOLUTION
 
16.1          Arbitration.  All disputes and claims arising out of or in
connection with this Agreement other than those arising out of or relating to
the infringement, validity and/or enforceability of any Patent (each, a
“Dispute”) shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules (each such arbitration, an “Arbitration”).  Each
Arbitration will be conducted in English and all foreign language documents
shall be submitted in the original language and, if so requested by any
arbitrator or Party, shall also be accompanied by a translation into
English.  The Arbitration proceedings shall take place in Zurich,
Switzerland.  The arbitrator(s) in any Arbitration shall be bound by and shall
strictly enforce the terms of this Agreement.  The decision of the arbitrator(s)
shall be final and binding on each Party and its respective successors and
assigns, and judgment may be entered thereupon in any court of competent
jurisdiction, consent to which is hereby given irrevocably.  All expenses of any
arbitration pursuant to this Section 16.1, including fees and expenses of the
Parties’ attorneys, the arbitrators and any witness produced at the request of
the arbitrators, shall be paid by the non-prevailing Party.
 
16.2          Request for Arbitration.  In the event of any Dispute, either
Party shall be entitled to deliver written notice to the other Party specifying,
in reasonable detail, the cause of action (the “Request for
Arbitration”).  Following delivery of a Request for Arbitration by either Party,
Arbitration shall be conducted under the Rules of Arbitration of the
International Chamber of Commerce in effect at the time of such Arbitration,
save as varied by this Agreement or in writing signed by the Parties
hereto.  The decision of the arbitrators shall be by majority vote and shall be
delivered in writing to the Parties.
 
 
-41-

--------------------------------------------------------------------------------

 
 
16.3          Confidential Results.  Except to the limited extent necessary to
comply with applicable Law, legal process, with a court order, to enforce a
final settlement agreement or to secure enforcement of, or a judgment on, the
arbitrators’ award, the Parties agree that the existence, terms and content of
any arbitration proceeding entered into pursuant to this Agreement, all
information and documents disclosed in arbitration by either Party or evidencing
any arbitration results, award, judgment or settlement, or the performance
thereof, and any allegations, statements and admissions made or positions taken
by either Party in an arbitration proceeding shall be treated and maintained in
confidence and are not intended to be used or disclosed for any other purpose or
in any other forum.
 
ARTICLE 17
INDEMNIFICATION
 
17.1          By XOMA.  XOMA shall indemnify, defend, and hold harmless Servier,
the Affiliates of Servier, and their respective direct and indirect, past,
present and future officers, directors, managers, members, partners, owners,
employees, licensees, successors, and assigns (each a “Servier Indemnitee”) from
and against all Losses arising out of a claim involving a Third Party imposed
upon, asserted against, or incurred by any Servier Indemnitees in connection
with, arising out of or relating to the Commercialization of Licensed Products
in the Territory under this Agreement (including products liability claims and
all claims arising out of or relating to the supply chain); provided,
however, that the foregoing indemnity shall not apply to Losses incurred as a
result of Servier’s or any of its Affiliates’ or Sublicensees’ gross negligence,
willful misconduct or violation of Law (it being understood that XOMA’s defense
obligations shall remain in effect).
 
17.2          Indemnification Procedures.  If any claim, demand, action or
proceeding is made or commenced by any Third Party (a “Third-Party Claim”)
against any Servier Indemnitee, the Servier Indemnitee shall provide XOMA prompt
written notice thereof; provided, however, that failure to issue such notice
shall not affect XOMA’s indemnification obligation under this Agreement except
to the extent such failure materially and adversely affects the ability of XOMA
to defend the Third-Party Claim.   XOMA shall assume the defense and resolution
of the Third-Party Claim, provided that the Servier Indemnitee shall have the
right to participate in the defense of the Third-Party Claim at its own expense
through counsel of its choice (control of the defense will remain with
XOMA).  XOMA shall not consent to the entry of any judgment or enter into any
settlement that would require any act (including reimbursement, as described
below) or forbearance on the part of the Servier Indemnitees or which does not
unconditionally release the Servier Indemnitees from all liability in respect of
the Third-Party Claim without the prior written consent of the Servier
Indemnitee. The Servier Indemnitee may undertake the defense of the Third-Party
Claim, at XOMA’s expense, if (a) XOMA fails promptly to assume and diligently to
prosecute the defense or (b) such Servier Indemnitee is advised by its counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to XOMA.  XOMA shall not be obligated to
pay the fees and expenses of more than one team of counsel in the event of
multiple Servier Indemnitees who engage multiple counsel pursuant to the
provisions of clause (b) of the preceding sentence.  It is understood and agreed
that should one or more Servier Indemnitees choose to engage its own counsel,
counsel for XOMA shall reasonably cooperate with such counsel in all matters
relating to the Third Party Claim.  Furthermore, as to any monetary damage award
or cash settlement in respect of a Third-Party Claim where (x) Servier’s or any
of its Affiliates’ or Sublicensees’ negligence in connection with, arising out
of or relating to the manufacture of API is at least a partial cause of the
actual or, with respect to a settlement, alleged damages and (y) XOMA’s losses,
liabilities, costs and expenses resulting from such Third-Party Claim have had
or are reasonably expected to have a material adverse effect on XOMA’s business
or financial condition or the Development and Commercialization of the Licensed
Products in the Territory pursuant to the Agreement, then, upon payment by XOMA
in respect of such monetary damage award or cash settlement, Servier shall
reimburse XOMA for [*] of the amount thereof, if any, that exceeds [*] U.S.
Dollars (US$[*]) and is less than or equal to [*] U.S. Dollars (US$[*]).
 
 
-42-

--------------------------------------------------------------------------------

 
 
17.3          Disclaimer of Liability for Consequential Damages.  IN NO EVENT
SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS AND EMPLOYEES BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL,
INDIRECT, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR REVENUE SUFFERED BY THE OTHER PARTY UNDER THIS
AGREEMENT.
 
ARTICLE 18
MISCELLANEOUS
 
18.1          Assignment.  This Agreement and any rights granted or obligations
imposed hereunder are personal to each Party and shall not be sold, assigned,
delegated or otherwise transferred (each a “Transfer”), directly or indirectly,
by operation of law or otherwise, by either Party without the prior written
consent of the other Party, which consent may be granted or withheld in such
other Party’s sole discretion; provided, however, that (a) either Party, at any
time for any reason, may Transfer (i) this Agreement or any right or obligation
hereunder, in whole or in part, to any of its Affiliates who agree to be bound
by the applicable terms and conditions of this Agreement, or (ii) this Agreement
in whole to any successor of such Party by merger or sale of all or
substantially all of its business assets to which this Agreement relates who
agrees to be bound by the applicable terms and conditions of this Agreement, and
(b) XOMA, at any time, may Transfer or sublicense this Agreement to (i) a
special purpose vehicle formed for the purposes of (x) obtaining XOMA’s rights
and obligations under this Agreement, (y) developing, making and selling
Licensed Products and/or (z) raising funds to be used for the foregoing, that
agrees to be bound by the applicable terms and conditions of this Agreement, or
(ii) if XOMA [*] and Servier [*].  Any attempted Transfer of this Agreement or
any of the rights granted hereunder in violation of this Section 18.1 shall be
void ab initio.  Any transaction that results in an entity to which this
Agreement, or any rights or obligations hereunder, were Transferred in reliance
on clause (a) (i) above ceasing to be an Affiliate shall be deemed a Transfer
subject to this Section 18.1.  The consent by any Party to any Transfer shall
not constitute a waiver of the necessity for such consent in any subsequent
Transfer.  XOMA shall remain jointly and severally liable to Servier with
respect to any obligations under this Agreement Transferred by XOMA to (i) any
of its Affiliates, or (ii) any Third Party that does not have comprehensive
general liability insurance at the level indicated in Article 10 above, in each
case unless Servier consents to such Transfer, such consent not to be
unreasonably withheld.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors and assigns.
 
18.2          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of Germany to the exclusion of its
conflict of law provisions.
 
18.3          Severability.  If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.  In the event any provisions shall be held
invalid, illegal or unenforceable, the Parties shall use commercially reasonable
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purposes hereof.
 
 
-43-

--------------------------------------------------------------------------------

 
 
18.4          Notices.  Any notices, requests, reports, approvals, designations,
responses, or other communications provided for in this Agreement to be made by
either of the Parties to the others shall be in writing to the other at
its/their address set forth below.  Any such notice or communication may also be
given by hand, mail, e-mail (if sent to an e-mail address specified by the
receiving Party) or facsimile.  Either Party may by like notice specify an
address to which notices and communications shall thereafter be sent.  Any such
notice, instruction or communication shall be deemed to have been delivered
(a) upon receipt, if delivered by hand, (b) three (3) Business Days after it is
sent by mail, (c) upon receipt by the sending Party of confirmation of receipt
by the receiving Party, if sent by e-mail, and (d) one (1) Business Day or when
transmitted with electronic confirmation of receipt, if transmitted by facsimile
(if such transmission is on a Business Day; otherwise, on the next Business Day
following such transmission).
 
In the case of Servier:
 
LES LABORATOIRES SERVIER
22 Rue Garnier
92200 Neuilly sur Seine
France
Attention:  USA Zone Manager
Facsimile:  +33 1 55 72 52 05
With required copies to:
 
LES LABORATOIRES SERVIER
22 Rue Garnier
92200 Neuilly sur Seine
France
Attention:  Director of Legal Affairs
Facsimile:  +33 1 57 72 39 00
   
In the case of XOMA:
 
XOMA
 
26 Upper Pembroke Street
Dublin 2
Ireland
Attention:  Alan Kane
Facsimile:  +353 1 637 3989
With required copies (which shall not constitute notice) to:
 
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY  10005
United States of America
Attention:  Geoffrey E. Liebmann
Facsimile:  +1 212 269 5420
 
And to:
 
XOMA Ltd.
2910 Seventh Street
Berkeley, California  94710
United States of America
Attention:  General Counsel
Facsimile:  +1 510 649 7571



18.5          No Waiver.  None of the provisions of this Agreement can be waived
except in a writing signed by the Party granting the waiver.  No failure by a
Party to exercise any right under this Agreement shall operate as a waiver of
such right, nor shall any single or partial exercise of any right preclude any
other or further exercise of that right or the exercise of any other
rights.  The waiver by any Party of any breach of this Agreement shall not be
deemed a waiver of any prior or subsequent breach.  All remedies of either Party
shall be cumulative and the pursuit of one remedy shall not be deemed a waiver
of any other remedy.
 
18.6          Further Assurances.  Each Party shall execute, acknowledge and
deliver, without additional consideration, such further assurances, instruments
and documents, and shall take such further actions, as the other Party shall
reasonably request in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.
 
 
-44-

--------------------------------------------------------------------------------

 
 
18.7          No Third-Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any other person or entity any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein, other than Servier Indemnitees, XOMA Indemnitees and
any assignee permitted under Section 18.1 above.
 
18.8          Relationship of the Parties.  The relationship of the Parties
under this Agreement shall be solely that of independent contractors and nothing
herein shall be construed to create or imply any relationship of employment,
agency, joint venture, partnership or any relationship other than that of
independent contractors.  Servier and XOMA acknowledge and agree that each of
them is engaged in a separate and independent business and neither shall state,
represent or imply any interest in or control over the business of the other.
 
18.9          Force Majeure.  Neither Party hereto shall be liable for any
failure to perform an obligation under this Agreement, other than a payment
obligation, by reason of force majeure.  For the purposes of this Agreement, the
term “force majeure” shall mean circumstances that are not within the reasonable
control of such Party, such as requisition or interference by any government,
state or local authorities, war, strikes, lockout or other labor disputes, civil
disorders or commotions, act of aggression, acts of God, energy or other
conservation shortages, disease, or occurrences of a similar nature.
 
18.10        Specified Change of Control.  Within [*] days following a Specified
Change of Control, XOMA shall notify Servier of its intention to:
 
(a)           Transfer (as defined in Article 18.1 above) its rights and
obligations under the Agreement to a Third Party that does not, immediately
prior to such Transfer, actively compete with Servier in the hypertension field
alone or in [*] of the following therapeutic fields:  stroke, acute coronary
syndrome, chronic stable angina, heart failure, myocardial infarction,
atherothrombosis and coronary artery diseases; or
 
(b)           sublicense its rights and obligations under the Agreement to a
Third Party that does not, immediately prior to such sublicensing, actively
compete with Servier in the hypertension field alone or in [*] of the following
therapeutic fields:  stroke, acute coronary syndrome, chronic stable angina,
heart failure, myocardial infarction, atherothrombosis and coronary artery
diseases; or
 
(c)            increase the Minimum Net Sales Amounts by [*] per cent
([*]%).  Such increase shall start to apply with the next period of four (4)
consecutive calendar quarters following such Specified Change of Control.
 
18.11        Privileges.  If a Party is entitled to attorney-client or attorney
work product privileges from disclosure established under public policy
provisions, such privileges shall apply and may be invoked by the other Party.
 
18.12        Entire Agreement.  This Agreement and the Exhibits and Schedules
attached hereto, as well as the Trademark Agreement signed on the same date,
constitute the entire understanding between the Parties relating to the subject
matter hereof and thereof, and no amendment or modification to this Agreement
shall be valid or binding upon the Parties unless designated as such, made in
writing and signed by the representatives of such Parties.  This Agreement shall
supersede the Mutual Confidentiality Agreement effective as of July 6, 2009
between Servier and XOMA (US) LLC, and all Confidential Information disclosed
thereunder shall be governed by the terms and conditions of this Agreement.
 
 
-45-

--------------------------------------------------------------------------------

 
 
18.13        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.
 
 
-46-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the date and year first
above written.
 

LES LABORATOIRES SERVIER      XOMA IRELAND LIMITED              
By: 
   
By:
      Name:  Christian Bazantay     Name:  Christopher J. Margolin    
Title:  Proxy     Title:  Director                     Duly authorized for and
on behalf of XOMA Ireland Limited in the presence of:   By:             
Name:  Yves Langourieux           Title:  Proxy                     By:         
    Name:  Jean-Phillippe Seta           Title:  Proxy        

                                                               
 
-47-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(ddd)
 
SERVIER PATENTS
 
Patent No./Dates
Title
Owner/Investor(s)
US 6653336
 
Filing Date:
 
March 3, 1998
 
Earliest Priority Date: November 19, 1997 [FR]
Combination of hypertension converting enzyme inhibitor with a diuretic for
treating microcirculation disorders
Les Laboratoires Servier, France
 
Guez, David; Schiavi, Pierre; Levy, Bernard
US 7060842
 
Filing Date:
July 23, 2002
 
Earliest Priority Date:
 
July 24, 2001 [FR]
Method for synthesis of (2S,3aS,7aS)-1(S)-alanyloctahydro-1H-indole-2-
carboxylic acid derivatives as intermediates for synthesis of perindopril
Les Laboratoires Servier, France
 
Mezel, Tibor; Porcs-Makkay, Marta; Simig, Gyula
US 6835843
 
Filing Date:
April 5, 2001
 
Earliest Priority Date: April 6, 2000 [FR]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Langlois, Pascal; Turbe, Hugues
US 6818788
 
Filing Date:
March 30, 2001
 
Earliest Priority Date:
March 31, 2000 [FR]
Synthesis of N-[(S)-1-carboxybutyll}- (s)-alanine esters for synthesis of
perindopril
Les Laboratoires Servier, France
 
Souvie, Jean-Claude
US 6774259
 
Filing Date:
April 10, 2001
 
Earliest Priority Date: April 11, 2000 [FR]
Synthesis of N-[(S)-1-carboxybutyl]- (S)-alanine esters for synthesis of
perindopril
Les Laboratoires Servier, France
 
Souvie, Jean-Claude; Renaud, Alain
US 6696481
 
Filing Date:
February 21, 2003
 
Earliest Priority Date: April 18, 2002 [FR]
L-arginine salt of perindopril and its use as an ACE inhibitor
Les Laboratoires Servier, France
 
Damien, Gerard; Lefoulon, Francois; Marchand, Bernard

 
 
Schedule 1.1(ddd)-1

--------------------------------------------------------------------------------

 
 

Patent No./Dates
Title
Owner/Investor(s)
US 7368580
 
Filing Date:
July 29, 2004
 
Earliest Priority Date:
 
July 31, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
Fugier, Claude; Dubuffet, Thierry; Langlois, Pascal
US 7361757
 
Filing Date: August 31, 2004
 
Earliest Priority Date:
September 1, 2003 [EP]
New process for the synthesis of N-[(S)-1-carboxybutyl]-(S)-alanine esters and
their use in the synthesis of perindopril
Les Laboratoires Servier, France
Breard, Fabienne; Fugier, Claude
US 7358372
 
Filing Date: July 29, 2004
 
Earliest Priority Date:
 
July 31, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Fugier, Claude; Dubuffet, Thierry; Langlois, Pascal
US 7323575
 
Filing Date: January 5, 2007
 
Earliest Priority Date: April 9, 2003 [EP]
Method for the synthesis of (2S)- indoline-2-carboxylic acid for use in the
synthesis of perindopril
Les Laboratoires Servier, France
 
Souvie, Jean-Claude; Lecouve, Jean-Pierre
 
US 7534896
 
Filing Date:
August 27, 2004
 
Earliest Priority Date:
August 29, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Pascal
US 7288661
 
Filing Date:
December 9, 2004
 
Earliest Priority Date: December 10, 2003 [EP]
Method for synthesis of (2S,3aS,7aS)-1-[(S)-alanyl]octahydro-1H-indole-2-
carboxylic acid derivatives and use in the synthesis of perindopril
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Lecouve, Jean-Pierre

 
 
Schedule 1.1(ddd)-2

--------------------------------------------------------------------------------

 
 

Patent No./Dates Title
Owner/Investor(s)
US 7326794
 
Filing Date :
 
January 29, 2003
 
US 7279595 (DIV)
 
Filing Date:
April 20, 2007
 
Earliest Priority Date: January 30, 2002 [EP]
Process for the preparation of high purity perindopril
Les Laboratoires Servier, France
 
Simig, Byula; Mezei, Tibor; Porcs-Makkay, Marta; Mandi, Attila
US 7279583
 
Filing Date:
December 9, 2004
 
Earliest Priority Date: December 10, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically-acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Lecouve, Jean-Pierre
US 7223872
 
Filing Date:
August 27, 2004
 
Earliest Priority Date: August 29, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically-acceptable salts
[2003/26]
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Lecouve, Jean-Pierre
US 7220776
 
Filing Date:
June 28,2004
 
Earliest Priority Date:
 
June 30, 2003
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Jean-Pierre
US 7208607
 
Filing Date:
November 18, 2004
 
Earliest Priority Date: November 19, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Lecouve, Pascal
US 7196204
 
Filing Date:
April 7, 2004
 
Earliest Priority Date: April 9, 2003 [EP]
Method for the synthesis of s-indoline-2-carboxylic acid and application thereof
in the synthesis of perindopril
Les Laboratoires Servier, France
 
Souvie, Jean-Claude; Lecouve, Jean-Pierre
 

 
 
Schedule 1.1(ddd)-3

--------------------------------------------------------------------------------

 
 

Patent No./Dates Title
Owner/Investor(s)
US 7183308
 
Filing Date:
August 27, 2004
 
Earliest Priority Date: August 29, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Pascal
US 7179833
 
Filing Date:
June 28, 2004
 
Earliest Priority Date:
 
June 30, 2003 [EP]
Method for synthesis of perindopril and its pharmaceutically acceptable salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Lecouve, Jean-Pierre
US 7166633
 
Filing Date:
February 27, 2004
 
Earliest Priority Date: February 28, 2003 [EP]
Process for the synthesis of perindopril and its pharmaceutically-acceptable
salts
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Pascal
US 7157485
 
Filing Date:
February 27, 2004
 
Earliest Priority Date:
February 28, 2003 [EP]
Method for synthesis of (2S,3aS,7aS)-1-[(S)-alanyl)octahydro–1H-indole-2-
carboxylic acid derivatives for use in the synthesis of perindopril
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Pascal
US 7157484
 
Filing Date:
February 27, 2004
 
Earliest Priority Date: February 28, 2003 [EP]
Method for synthesis of (2S,3aS,7aS)-perhydroindole-2-carboxylic acid and esters
as intermediaries in the synthesis of perindopril
Les Laboratoires Servier, France
 
Dubuffet, Thierry; Langlois, Pascal
US 5334392
 
Filing Date:
June 9, 1992
 
Earliest Priority Date June 18, 1991 [FR]
Matrix for the sustained release of indapamide after oral administration
Les Laboratoires Servier, France
 
Cuiné, Alain; Huet de Barochez, Bruno; Guez; David
US 7846961
 
Filing Date:
February 26, 2007
 
Earliest Priority Date: February 28, 2006 [FR]
Alpha Crystalline form of the Arginine salt of Perindopril, a Process for its
Preparation and Pharmaceutical Compositions Containing it
Les Laboratoires Servier, France
 
Coquerel, Gérard; Lefebvre, Loic; Souvie, Jeal-Claude; Authouart, Pascale

 
 
Schedule 1.1(ddd)-4

--------------------------------------------------------------------------------

 
 

Patent No./Dates Title
Owner/Investor(s)
US 7923569
 
Filing Date:
February 26, 2007
 
Earliest Priority Date: February 28, 2006 [FR]
Beta Crystalline form of the Arginine Salt of Perindopril, a Process for its
Preparation and Pharmaceutical Compositions Containing it
Les Laboratoires Servier, France
 
Coquerel, Gérard; Lefebvre, Loïc; Souvie, Jean-Claude; Authouart, Pascale
US 20070172524
 
Filing Date:
January 11, 2007
 
Earliest Priority Date:
March 29, 2004 [DE]
Process for preparing a solid pharmaceutical composition
Les Laboratoires Servier, France
 
Klobcar, Iztok; Puncuh-Kolar, Alesa; Grandovec, Anica; Turk, Urska;
Soimajer-Lampic, Polona
US 7674814
 
Filing Date:
May 10, 2005
 
Earliest Priority Date:
 
May 14, 2004 [SI]
Process for the preparation of perindopril and its salts
Les Laboratoires Servier, France
 
Merslavic, Marjo; Smid, Janja; Tomsic, Zdenka
US 7521566
 
Filing Date:
February 28, 2003
 
Earliest Priority Date: February 28, 2003
Process for preparation of perindopril and its salts
Les Laboratoires Servier, France
 
Datta, Debashish; Singh, Girlj Pal; Godbole, Himanshu Madhav; Siyan, Rajinder
Singh
US 7705046
 
Filing Date:
 
June 18, 2004
 
US 7981921 (DIV)
 
Filing Date:
 
March 9, 2010
 
Earliest Priority Date:
 
June 24, 2003
Novel cristalline forms of perindopril erbumine
Les Laboratoires Servier, France
 
Strässler Christoph; Lellek Vit; Fässler, Roger
US 2010-0172995 (DIV)
 
Filing Date:
 
June 3, 2009
 
Earliest Priority Date:
 
March 29, 2004 [DE]
Process for preparing a solid pharmaceutical composition
 
Les Laboratoires Servier, France
 
Klobcar Iztok ; Puncuh-Kolar Alesa ; Grandovec  Anica ; Turk Urska ;
Solmajer-Lampic Polona 

 
 
Schedule 1.1(ddd)-5

--------------------------------------------------------------------------------

 
 

Patent No./Dates Title
Owner/Investor(s)
US 2010-0267799 (CONT)
 
Filing Date:
 
June 22, 2010
 
Earliest Priority Date:
 
January 23, 2002
Orodispersible pharmaceutical composition of perindopril
Les Laboratoires Servier, France
 
Wüthrich Patrick ; Rolland Hervé ; Julien Marc

 
 
Schedule 1.1(ddd)-6

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.1(a)
 
Study: Perindopril Amlodipine for Treatment of Hypertension
 
 
Schedule 3.1(a)-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
SUPPLY TERMS
 
ARTICLE 1           DEFINITIONS
 
Capitalized terms that are not defined in this Schedule 6 shall have the meaning
assigned to such terms in the License and Commercialization Agreement entered
into as of July 7, 2010 between Les Laboratoires Servier and XOMA LS LIMITED to
which this Schedule 6 is attached (the “Agreement”) and, as used in this
Schedule 6, the following terms shall have the following meanings:
 
1.1           “Actual Shortage” shall have the meaning set forth in Section 9.2
of this Schedule 6.
 
1.2           “Batch” means a defined quantity of API processed in one process
or series of processes, so that it could be expected to be homogeneous.
 
1.3           “Clinical Supplies” shall have the meaning set forth in Section
3.2 of this Schedule 6.
 
1.4           “Components” means, collectively, all raw materials, excipients
and materials required to manufacture the API or Clinical Supplies, as the case
may be, in accordance with the Specifications and the Quality Agreement.
 
1.5           “Deviation” means any failure of API or Clinical Supplies to
conform to the Specifications, US cGMPs (in the case of API), EU cGMPs (in the
case of Clinical Supplies) or the Quality Agreement or otherwise fully comply
with the representations and warranties contained herein that relate to API or
Clinical Supplies.  “Deviating” shall have its correlative meaning.
 
1.6           “EU cGMPs” means current Good Manufacturing Practices as defined
from time to time under the Directive 2003/94/EC, as amended, and the
regulations promulgated thereunder, provided that in the event the FDA
determines that EU cGMPs are not applicable to Clinical Supplies, then EU cGMPs
shall mean US cGMPs.
 
1.7           “Forecasted Requirements” shall have the meaning set forth in
Section 3.1 of this Schedule 6.
 
1.8           “Inventory Shortfall” means, on an API-by-API basis, either
 
1.8.1         that the amount of inventory constituting the Safety Stock of any
API is less than [*]% of the amount of such API contained in the next succeeding
[*] months for the Amlodipine API, [*] months for the Perindopril API, [*]
months for the ACEON API and a number of months to be agreed by the Parties in
good faith for the Indapamide API, in each case of XOMA’s then current
Forecasted Requirements for such API; or
 
1.8.2         the occurrence of any event or events or the existence of
circumstances (including decisions by Servier) that make the circumstance
described in the foregoing clause unavoidable.
 
1.9           “Joint Testing” shall have the meaning set forth in Section 6.10
of this Schedule 6.
 
 
1

--------------------------------------------------------------------------------

 
 
1.10          “Purchase Order” shall mean a written purchase order submitted by
XOMA to Servier detailing XOMA’s purchase of API or Clinical Supplies, as the
case may be.
 
1.11          “Quality Agreement” means one or more agreements negotiated in
good faith and entered into by the Parties and Egis relating to the respective
obligations of the Parties and Egis that are intended to ensure that the APIs
and Clinical Supplies are of the quality required for their intended respective
uses.  The Parties acknowledge that (i) the Quality Agreement relating to the
APIs other than the ACEON API and the Amlodipine API has been entered into by
them effective as of July 7, 2010, and (ii) the Quality Agreement relating to
the Amlodipine API has been entered into by XOMA and Egis, effective as of
August 8, 2011.  Simultaneously with the execution of this Agreement, the
Parties are entering into an amendment to the Quality Agreement between them
relating to the ACEON API.  All references to the “Quality Agreement” herein
shall be deemed to be references to the Quality Agreement as so amended.
 
1.12          “Safety Stock” shall have the meaning set forth in Section 9.1 of
this Schedule 6.
 
1.13          “Specifications” means the respective API or Clinical Supplies
specifications and the related methods that are agreed upon by the Parties from
time to time in accordance with Article 2 of this Schedule 6.
 
1.14          “Supply Failure” shall have the meaning set forth in Section 9.2
of this Schedule 6.
 
1.15          “US cGMPs” means current Good Manufacturing Practices as defined
from time to time under the U.S. Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder.
 
ARTICLE 2          SPECIFICATIONS; CHANGES IN SPECIFICATIONS
 
2.1           Prior to execution of the Agreement, Servier provided XOMA with
proposed Specifications for (a) Amlodipine API for the Initial Licensed Product,
(b) Perindopril API for the Initial Licensed Product, and (c) the Initial
Licensed Product itself.  The Parties acknowledge that, promptly following the
Original Agreement Effective Date, they agreed on such Specifications, and parts
(a), (b) and (c), respectively, of  Appendix 2.1 attached to this Schedule 6 set
forth such agreed specifications. The Parties agree on the Specifications for
ACEON API and ACEON itself set forth in Appendix 2.1A hereto. On request,
Servier shall provide XOMA with proposed Specifications in connection with
XOMA’s determination to exercise the Option for any Additional Combination
Product(s).  The Parties shall endeavor in good faith to agree on Specifications
for the APIs and Clinical Supplies, if any, for each Additional Combination
Product as to which XOMA intends to exercise the Option and shall supplement
Appendix 2.1 hereto to include such additional Specifications.
 
2.2           If (a) at any time a Regulatory Authority requests or a change to
applicable Law or guidelines requires that Servier change the Specifications,
configuration, packaging and/or manufacturing processes for APIs or Clinical
Supplies, as the case may be, to be supplied to XOMA hereunder, or (b) following
an inspection pursuant to Section 5.5 hereof Servier must change the
Specifications, configuration, packaging and/or manufacturing processes for APIs
or Clinical Supplies, as the case may be, to be supplied to XOMA hereunder in
order to maintain or regain compliance with Specifications, US cGMPs (in the
case of API), EU cGMPs (in the case of Clinical Supplies) and/or applicable Laws
or guidelines and so notifies Servier in writing, then (i) Servier will provide
XOMA with as much notice as possible of such change(s) and the Parties will
consult about such change(s) and Servier will consider XOMA’s comments in good
faith in connection with such change(s), and (ii) Servier shall bear all costs
and expenses associated with such change(s), unless otherwise agreed by the
Parties, and will be responsible for applying for and obtaining any approvals
from Regulatory Authorities necessary as a result of the proposed change(s) to
continue to manufacture APIs and, as applicable, Clinical Supplies. Servier will
promptly reimburse XOMA for the costs of any filings or other actions XOMA must
take with any Regulatory Authority as a result of any and all such changes that
relate to Licensed Products upon receipt of an invoice therefor. If such
change(s) would cause a conflict between the requirements of two or more
Regulatory Authorities with jurisdiction over the Licensed Products, the Parties
will confer in a good-faith attempt to resolve the conflict. If despite
good-faith efforts by the Parties, such conflict cannot be resolved, Servier
will continue to produce APIs and/or Clinical Supplies, as the case may be, in
accordance with the original unchanged Specifications, configuration, packaging
and/or manufacturing process for XOMA’s use and sale in the Territory, until
such time as the conflict can be resolved; so long as Servier or Servier’s
contract or toll manufacturers are not prevented by applicable Law from
producing APIs and/or Clinical Supplies, as the case may be, in accordance with
the original Specifications, configuration, packaging and/or manufacturing
processes. XOMA shall cooperate with Servier in any reasonable manner to effect
any such change. Servier will disclose all information to XOMA and provide
assistance to XOMA, at XOMA’s costs, as may be reasonably necessary or desirable
for XOMA to complete its quality assurance testing and qualification of such
changes (i.e., for manufacturing and stability) of any APIs and/or Clinical
Supplies, as the case may be, supplied to XOMA.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           If at any time Servier or a Servier contract or toll manufacturer
wishes to change the Specifications, configuration, packaging and/or
manufacturing process for APIs and/or Clinical Supplies, as the case may be, to
be supplied to XOMA hereunder and such change is not requested by a Regulatory
Authority or required by a change in applicable Law or guidelines, Servier will
provide XOMA with at least [*] days’ prior written notice of such
change(s).  XOMA will consider in good faith any such request during such [*]
day period.  If after such analysis XOMA approves the change(s), such approval
not to be unreasonably withheld or delayed, then Servier shall bear all costs
and expenses associated with such change(s), unless otherwise agreed by the
Parties, and will be responsible for applying for and obtaining any approvals
from Regulatory Authorities necessary as a result of the proposed change(s) to
continue to manufacture APIs and/or Clinical Supplies, as the case may
be.  Servier will promptly reimburse XOMA for the costs of any filings or other
actions XOMA must take with any Regulatory Authority as a result of any and all
such changes that relate to Licensed Products upon receipt of an invoice
therefor.  If, on the other hand, XOMA determines, that the proposed change(s)
would materially hamper (a) the Development or Commercialization of a Licensed
Product or (b) the effectiveness or safety of any Licensed Product for use in
the Field, then Servier will continue to produce APIs and/or Clinical Supplies,
as the case may be, in accordance with the original unchanged Specifications,
configuration, packaging and/or manufacturing processes for XOMA’s use and sale.
 
2.4           Except as requested by a Regulatory Authority or required by
applicable Law or guidelines, Servier shall not affect any change under Section
2.3 which (a) would require XOMA to seek approval for such change from any
Regulatory Authority in order to continue the Development or Commercialization
of a Licensed Product, unless Servier bears all costs and expenses associated
with such approval, or (b) would materially hamper the effectiveness or safety
of any Licensed Product for use in the Field.
 
2.5           If at any time XOMA requests a change in the Specifications,
configuration, packaging and/or manufacturing processes for APIs and/or Clinical
Supplies, as the case may be, to be supplied to XOMA hereunder that is not
requested by a Regulatory Authority or required by a change in applicable Law or
guidelines, including a change in formulation or dosage, Servier shall consider
in good faith, and shall use Diligent Efforts to cause its Third Party
subcontractors to consider in good faith, any such requests received from
XOMA.  If Servier approves any such change(s), such approval to be given at
Servier’s sole discretion. XOMA will bear all reasonable costs incurred by
Servier in effecting such change(s), unless otherwise agreed by the Parties, and
all reasonable costs incurred by Servier in seeking regulatory
approval  necessary as a result of such change(s) to continue to manufacture
APIs and/or Clinical Supplies in any and all countries where Servier supplies
the APIs and/or Clinical Supplies, as the case may be.  XOMA will be responsible
for, and will bear the costs of, any filings or other actions it must take with
any Regulatory Authority as a result of such change(s) that relate to the
applicable Licensed Product.
 
 
3

--------------------------------------------------------------------------------

 
 
2.6           Except as indicated in Section 2.5 above, Servier shall be
responsible for applying for and obtaining any approvals from Regulatory
Authorities that may be necessary as a result of the proposed change(s)
described in this Article 2 for its manufacture and supply of the APIs and/or
Clinical Supplies, as the case may be, to XOMA.  XOMA shall be responsible for
applying for and obtaining any Regulatory Approval in the Territory of any
Licensed Product that may be necessary as a result of the proposed change(s) in
the manufacture of any API and/or Clinical Supplies, as the case may be, to be
supplied by Servier hereunder.  Each Party shall use its commercially reasonable
efforts to obtain such approvals as promptly as is practicable.
 
ARTICLE 3          SUPPLY OF API AND LICENSED PRODUCTS FOR CLINICAL TRIALS
 
3.1           Within [*] days after all Data of Abbott has been transferred or
made available, as applicable, to XOMA as required by Section 4.1(a)(ii), XOMA
shall provide Servier with a good-faith non-binding forecast of its requirements
for the applicable API(s) (and the requirements of its Affiliates) for the sale
and use of the Licensed Products in the Territory during the first [*] month
period following the Effective Date on an API-by-API basis (“Forecasted
Requirements”).  The Forecast Requirements covering [*] month periods shall
thereafter be updated on a quarterly basis.  The first [*] months of the initial
forecast shall be considered the first Purchase Order for API that Servier shall
supply to XOMA.  Servier shall supply the API to XOMA in accordance with such
Purchase Order.  The remaining [*] months of each such rolling forecast shall be
forecasts only and XOMA shall be free to vary the forecasted amounts;
provided, that the variance, whether positive or negative, in the forecasted
amount of an API for any quarter within the first [*] months of a forecast shall
not exceed [*] percent ([*]%) of the amount most recently forecasted for such
API in such quarter.  The Forecasted Requirements shall be in an amount
comprising one or more whole Batches.  No Purchase Orders for API shall be
delivered with less than [*] days’ lead time prior to the delivery date(s)
requested by XOMA in such Purchase Orders unless Servier agrees to and accepts a
delivery date of less than [*] days.  In the event that XOMA desires to alter
its forecast by more than [*] percent ([*]%) for any particular quarter, Servier
will consider such request in good faith, but under no circumstances is Servier
obligated to accept forecast changes of greater than [*] percent ([*]%).
 
3.2           In the event XOMA desires to have Servier supply Clinical
Supplies, XOMA shall provide Servier a good-faith non-binding estimate of its
requirements of the Licensed Products (other than ACEON) (in bulk tablet form)
and placebo for clinical trials in the Territory to be conducted by or on behalf
of XOMA (“Clinical Supplies”) during the first [*] month period following
delivery of such forecast on a Licensed Product (other than ACEON)-by-Licensed
Product (other than ACEON) basis, which forecast shall thereafter be updated on
a quarterly basis so long as XOMA desires to have Servier supply Clinical
Supplies.  The first [*] months of the initial forecast shall be considered the
first Purchase Order for Clinical Supplies that Servier shall supply to
XOMA.  Servier shall supply Clinical Supplies to XOMA in accordance with such
Purchase Order.  The remaining [*] months of each such rolling forecast shall be
forecasts only and XOMA shall be free to vary the forecasted amounts;
provided, that the variance, whether positive or negative, in the forecasted
amount of Clinical Supplies for any quarter within the first [*] months of a
forecast shall not exceed [*] percent ([*]%) of the amount most recently
forecasted for such Clinical Supplies in such quarter.  No Purchase Orders for
Clinical Supplies shall be delivered with less than [*] days’ lead time prior to
the delivery date(s) requested by XOMA in such Purchase Orders unless Servier
agrees to and accepts a delivery date of less than [*] days.  In the event that
XOMA desires to alter its forecast by more than [*] percent ([*]%) for any
particular quarter, Servier will consider such request in good faith, but under
no circumstances is Servier obligated to accept forecast changes of greater than
[*] percent ([*]%).
 
 
4

--------------------------------------------------------------------------------

 
 
3.3           Purchase Orders shall include:  (a) the requested delivery
date(s); (b) shipping instructions as hereinafter set forth; and (c) any other
information dictated by the circumstances of the order.
 
3.4           Servier shall manufacture, test, release, deliver and sell API and
Clinical Supplies to XOMA and its Affiliates at the applicable prices indicated
in Section 4.2 of this Schedule 6, and Servier shall be responsible for
purchasing, at its expense, all Components used by Servier.  Servier shall only
purchase Components for Clinical Supplies that XOMA considers, in its sole
discretion, to be acceptable for use in clinical trials in the
Territory.  Servier shall only purchase Components for API from entities with
all relevant drug master files in effect and on file with the FDA.
 
3.5           Servier shall have the right to perform any or all of its duties
and/or obligations under this Schedule 6 through one or more of its Affiliates
and/or through one or more Third Party contract and/or toll manufacturers of API
and/or Clinical Supplies, as the case may be; provided, however, that Servier
shall remain responsible for the performance of such duties and/or obligations.
 
ARTICLE 4           PURCHASE TERMS FOR API AND CLINICAL SUPPLIES
 
4.1           Subject to the terms of Section 6.2 of the Agreement, Servier
shall be obligated to accept each Purchase Order, provided the terms of the
Purchase Order are consistent with the terms of this Schedule 6.  If Servier
does not reject a Purchase Order within [*] Business Days after receipt thereof,
such Purchaser Order shall be deemed to be accepted by Servier.  In the event of
an accepted Purchase Order with terms that conflict with the terms hereof, the
terms of this Schedule 6 shall supersede the terms of such Purchase Order unless
acknowledged and agreed to by Servier in writing.
 
4.2           The purchase price to be paid by XOMA for Amlodipine API shall be
[*] U.S. Dollars (US$[*]) per kilogram.
 
The purchase price to be paid by XOMA for Perindopril API shall be [*] U.S.
Dollars (US$[*]) per kilogram.
 
The purchase price to be paid by XOMA for ACEON API shall be [*] U.S. Dollars
(US$[*]) per kilogram.
 
The purchase price to be paid by XOMA for Indapamide API shall be determined by
mutual agreement of the Parties prior to XOMA’s exercise of the Option with
respect to an Additional Combination Product containing the Indapamide API;
provided, that such price shall not exceed [*] U.S. Dollars (US$1[*]) per
kilogram.
 
The purchase price to be paid by XOMA for Clinical Supplies shall be as set
forth on Appendix 4.2.
 
4.3           Invoices for API and Clinical Supplies will be denominated in
Euros (converted from the U.S. Dollar amount at the exchange rate in effect on
the date of invoice) and issued by Servier upon CIP any US airport designated by
XOMA (according to the 2000 ICC Incoterms) delivery date and shall be payable in
Euros within [*] days after the receipt by XOMA of Servier’s invoice.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 5           MANUFACTURING AND QUALITY CONTROL
 
5.1           API and Clinical Supplies delivered by Servier to XOMA shall be
released by Servier’s quality control unit and shall be accompanied by a
certificate of analysis and compliance signed by an authorized representative of
Servier certifying that each lot of API and Clinical Supplies has been
manufactured in accordance with Servier’s batch record documentation and in
compliance with US cGMPs (in the case of API), EU cGMPs (in the case of Clinical
Supplies), the Specifications, the Quality Agreement and the representations and
warranties contained herein that relate to API or Clinical Supplies, as the case
may be.
 
5.2           Clinical Supplies shall be delivered by Servier in bulk tablet
form. The Clinical Supplies shall be packaged and released by XOMA’s quality
control unit or XOMA’s designee before any consumption by humans in clinical
trials.
 
5.3           Servier shall maintain a completed manufacturing record, packaging
record and analytical record, and shall retain samples, for each lot of API or
Clinical Supplies manufactured for XOMA and such other records as specified in
the Quality Agreement for a period of time specified in the Quality
Agreement.  Such records and retained samples shall be made available to XOMA
upon appropriate advance written request and to the FDA immediately upon
request.
 
5.4           Servier and its Affiliates shall carry out, and shall cause each
permitted Third Party toll or contract manufacturer acting on Servier’s behalf
to carry out, all of their responsibilities hereunder in conformity with US
cGMPs (in the case of API), EU cGMPs (in the case of Clinical Supplies) and all
other applicable Laws and guidelines.  Servier and its Affiliates shall
maintain, and shall use Diligent Efforts to cause each permitted toll or
contract manufacturer acting on Servier’s behalf to maintain, all licenses,
permits and registrations required under applicable Laws to perform their
obligations under the Agreement.
 
5.5           XOMA shall have the right, alone or with consultants or designees
reasonably acceptable to Servier and subject to obligations of confidentiality
no less stringent than those set forth in the Agreement, and Servier shall
permit or cause to be permitted, on reasonable prior written notice from XOMA to
Servier, XOMA and such consultants or designees, to inspect the Servier or Third
Party contractor facility and the equipment used or to be used in the
manufacturing, filling, packaging, storage, testing, shipping or receiving of
API or Clinical Supplies once within the first [*] days following the Original
Agreement Effective Date and thereafter on no more than one occasion in each
[*]-month period during the term of the Agreement except for cause as set forth
herein or in the Quality Agreement.  The foregoing restriction on the number of
occasions XOMA and its consultants or designees may inspect the applicable
facility and equipment shall not apply so long as there exists, or XOMA has good
reason to believe there exists, any material deficiency in or material failure
by the applicable facility or equipment to be in compliance with US cGMPs (in
the case of API), EU cGMPs (in the case of Clinical Supplies), applicable Laws
or guidelines or the representations and warranties contained herein or in the
Agreement.
 
5.6           Servier shall permit, or cause any Third Party contract or toll
manufacturer acting on Servier’s behalf to permit, authorized officials of the
FDA to inspect the Servier or Third Party contractor facility, including the
equipment used in the manufacturing, filling, packaging, storage, testing,
shipping or receiving of API or Clinical Supplies, as applicable, as required
for the granting or maintaining of any Marketing Approval.  Each Party shall
notify the other Party promptly after such Party becomes aware that any such
inspection is planned or imminent.  To the extent permitted by applicable Law,
Servier shall permit, and cause any Third Party contract or toll manufacturer
acting on Servier’s behalf to permit, XOMA to accompany the authorized officials
of the FDA in its inspection, provided, that prior to any such inspection of a
Third Party contractor facility, XOMA shall, if requested by such Third Party,
enter into a confidentiality agreement reasonably acceptable to such Third
Party. XOMA shall be provided copies of all reports and written communications
submitted by the FDA (or with respect to any Regulatory Authority other than the
FDA, only final reports) concerning such inspection and copies of any other
written communication received by any Regulatory Authority relating to API or
Clinical Supplies or the facility (if it relates to the manufacture or supply of
API or Clinical Supplies) within the earlier of [*] Business Days of receipt
thereof by Servier or [*] Business Days of receipt thereof by any Third Party
contract or toll manufacturer acting on Servier’s behalf, as applicable. Servier
will consult with XOMA and consider XOMA’s comments in good faith before
responding to each such communication. Servier shall provide XOMA with its final
responses within [*] days of submission thereof. Servier shall promptly remedy
any deficiencies noted by the applicable Regulatory Authority and implement, at
Servier’s expense, any changes or improvements required.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6           SHIPMENT AND ACCEPTANCE
 
6.1           API and Clinical Supplies shall be delivered in Servier’s
appropriate shipping packaging to the designated carrier, CIP (according to the
2000 edition ICC Incoterms) an airport in the United States to be designated by
XOMA in the applicable Purchase Order.  Title to API and Clinical Supplies shall
pass to XOMA upon loading on the designated aircraft.  The terms of the sale
shall be CIP (according to the 2000 edition ICC Incoterms).  Servier shall
provide XOMA such documents and assistance as XOMA reasonably requests to
facilitate XOMA’s importation of the API and Clinical Supplies.  XOMA will
arrange for pick-up at the designated U.S. airport.
 
6.2           The Parties agree on the analytical methods for the Amlodipine API
and the Perindopril API for the Initial Licensed Product listed in Appendix 6.2
attached to this Schedule 6.  Not later than [*] days following the later of (i)
the Effective Date or (ii) receipt by XOMA of all information from Abbott
reasonably necessary to agree on such analytical methods, the Parties shall
agree on the analytical methods for the ACEON API and supplement Appendix 6.2
attached to this Schedule 6 to set forth such agreed analytical methods. XOMA
and Servier shall endeavor in good faith to agree upon the appropriate
analytical methods for additional API on an API-by-API basis as soon as
practicable, and in any event no later than [*] days, after exercise by XOMA of
the Option with respect to an Additional Combination Product containing such API
and shall supplement Appendix 6.2 hereto to list such additional analytical
methods.
 
6.3           The Parties agree on the analytical methods for the Clinical
Supplies for the Initial Licensed Product listed in Appendix 6.2 attached to
this Schedule 6.  XOMA and Servier shall endeavor in good faith to agree upon
the appropriate analytical methods for additional Clinical Supplies on an
Additional Combination Product-by-Additional Combination Product basis as soon
as practicable, and in any event no later than [*] days, after exercise by XOMA
of the Option with respect to such Additional Combination Product and shall
supplement Appendix 6.2 hereto to list such additional analytical methods.
 
6.4           XOMA or its designee shall validate all analytical methods
promptly after such agreement and in no event later than [*] days after the
transfer of the analytical methods to XOMA by Servier; provided, however, that
such [*]-day period shall be extended by such reasonable period of time
necessary for XOMA or its designee, as the case may be, to acquire any testing
equipment that is required for such validation.  Notwithstanding anything to the
contrary in this Schedule 6, Servier shall have no obligations to ship API or
Clinical Supplies, as the case may be, prior to XOMA’s or its designee’s written
notification to Servier that the analytical methods that apply to such API or
Clinical Supplies, as the case may be, have been validated.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5           Upon delivery of the API to XOMA or its designee in accordance
herewith, XOMA or its designee shall inspect such API and shall:
 
 
-
verify the compliance of the API delivered (identity of the API, batch number,
volume) against the packing list of API delivered and the invoice;

 
-
verify that the whole delivery is present, or there is any shortage;

 
-
verify the absence of visible damage; and

 
-
sign the Airway bill.

 
Before accepting delivery of the API and in the event of visible damage or
shortage, XOMA or its designee shall set forth on the delivery note or on the
Airway bill the external appearance, the identification numbers, and the number
and weight of the disputed packages (damaged or missing).  If XOMA or its
designee fails to do so, any such API with visible damage shall be deemed to be
accepted and XOMA shall be deemed to have waived its right with respect to any
such shortage.  In addition, XOMA or its designee shall promptly send to Servier
a copy of the Airway bill mentioning all such information on the disputed
packages so that Servier will be able to summon the loss adjuster.
 
6.6           In the event that hidden damage due to transportation is
discovered, XOMA or its designee shall inform Servier by fax or email promptly
upon such discovery, and at the latest within [*] days after delivery.  The fax
or email shall set forth the external appearance, the identification numbers,
and the number and weight of the disputed packages.  The damaged API shall be
recorded in the inventory and physically set aside in a separate area pending a
decision from Servier.
 
6.7           In any case, within [*] days after delivery, XOMA or its designee
shall send a written notice to the shipper, with a copy to Servier, describing
the damage that occurred, whether such damage is a shortage, hidden or visible,
in each case due to transportation.  If XOMA or its designee fails to notify the
shipper of such claim within the above period, as between the Parties, such
damaged API shall be deemed accepted.
 
6.8           In the event that a consignment of API is entirely lost, XOMA or
its designee shall provide Servier with the original of a non-delivery
certificate (or loss certificate), if any, that shall be issued by the shipper
within [*] from the expected delivery date.
 
6.9           Furthermore, XOMA or its designee shall provide Servier, within
[*] days following the delivery of the damaged API, with the following
documents:
 
 
-
the original insurance certificate (if this document has been issued and handed
over to XOMA or its designee);

 
-
a copy of the consignment invoice and of the packing list;

 
-
copies of the Airway bill and all shipping documents from the dispatch site to
the final destination (delivery note, consigners’ receipts and the like) on
which the shipper and/or XOMA or its designee has made remarks concerning such
damage;

 
-
a copy of the written notice indicating the damages to the API (and confirmation
of receipt) sent by XOMA or its designee to the shipper; and

 
-
the original of the shipper’s reply to the written notice sent by XOMA or its
designee.

 
 
8

--------------------------------------------------------------------------------

 
 
In addition, in the event that Servier orders the destruction of any damaged
API, XOMA or its designee shall provide Servier promptly after such destruction
the following documents:
 
 
-
if applicable, a certificate relating to the destruction of damaged goods (with
details of the API); and

 
-
if applicable, an invoice for the costs of such destruction.

 
If XOMA or its designee fails to follow the above described procedure in all
material respects and to provide Servier with the documents listed above, as
between the Parties, the damaged API shall be deemed accepted.
 
6.10          Notwithstanding the provisions in Sections 6.5 through 6.9, in the
event that a Deviation is discovered, XOMA or its designee shall inform Servier
by fax or email promptly upon such discovery, and at the latest within [*] days
after delivery. The fax or email shall set forth the identification numbers, and
the number and weight of the disputed packages.  The Deviating API or Clinical
Supplies shall be recorded in the inventory and physically set aside in a
separate area pending the procedures set forth in the immediately following
paragraph.   In any case, within [*] days after delivery, XOMA or its designee
shall send a written notice to Servier, describing the Deviation.  If XOMA or
its designee fails to notify Servier of such claim within the above period, such
Deviating API or Clinical Supplies, as the case may be, shall be deemed
accepted.
 
Upon receiving notification of a Deviation, Servier shall promptly inspect a
sample of such API or Clinical Supplies, as the case may be.  Servier shall have
no more than [*] Business Days from XOMA’s notification of rejection to disagree
with XOMA regarding whether there is a Deviation.  If the Parties disagree
whether there is a Deviation, such disagreement regarding the proper rejection
of a shipment shall be submitted for resolution to the Vice President of Quality
(or equivalent-level officer) of each of XOMA and Servier.  Any such
disagreement that is not resolved by such officers of the Parties within [*]
days of Servier’s inspection shall be resolved by joint testing conducted by the
Parties (and at the cost of the Party determined to be in error) at a mutually
agreeable laboratory (the “Joint Testing”).  The Parties shall fully cooperate
in the Joint Testing, and the results of such Joint Testing will be final and
binding.  In the event Servier agrees, or the Joint Testing finds, that there is
a Deviation, Servier shall, at XOMA’s sole option:  (i) replace the Deviating
API or Clinical Supplies, as the case may be, and ship such replacement API or
Clinical Supplies, as the case may be, to XOMA at Servier’s expense, using
Diligent Efforts to complete such replacement within [*] days after the Joint
Testing finds that there is a Deviation; or (ii) credit any such payments to
future shipments.  XOMA may, at its option, dispose of such Deviating API or
Clinical Supplies, as the case may be, or return the Deviating API or Clinical
Supplies, as the case may be, to Servier.  Servier shall reimburse XOMA for all
related freight, handling and/or disposal costs and other reasonable expenses
incurred in relation to such Joint Testing.  Any substitute API or Clinical
Supplies, as the case may be, supplied pursuant to this Section 6.10 shall be
subject to inspection and testing as provided in Sections 6.5 though 6.9.  Upon
XOMA’s acceptance thereof, Servier’s supply pursuant to this Article 6 of
substitute API or Clinical Supplies, as the case may be, shall satisfy and
discharge any claims or potential claims of XOMA against Servier with respect to
quantities of Deviating API or Clinical Supplies, as the case may be, that have
been replaced. In the event XOMA agrees, or the Joint Testing finds, as the case
may be, that there is no Deviation, XOMA shall reimburse Servier for all related
freight, handling and/or disposal costs and reasonable expenses incurred in
relation to such Joint Testing.
 
ARTICLE 7           REGULATORY RESPONSIBILITIES
 
7.1           Servier shall be responsible for obtaining and maintaining at all
times during which it is obligated to supply the API or Clinical Supplies to
XOMA, such approvals of facility and processes as may be required under
applicable Laws to manufacture the API for commercialization in the Territory
and Clinical Supplies for use in the Territory, and Servier shall manufacture
such API and Clinical Supplies in conformity with US cGMPs (in the case of API),
EU cGMPs (in the case of Clinical Supplies) and all requirements under
applicable Laws and guidelines so as to obtain and maintain Marketing Approval
of the Licensed Products in the Territory.
 
 
9

--------------------------------------------------------------------------------

 
 
7.2           Servier shall be solely responsible for all costs and expenses
associated with its compliance with US cGMPs (in the case of API), EU cGMPs (in
the case of Clinical Supplies), applicable Laws and guidelines as provided in
Section 7.1.
 
ARTICLE 8           REPRESENTATIONS, WARRANTIES AND COVENANTS
 
8.1           Servier represents, warrants and covenants to XOMA that all API
and Clinical Supplies to be manufactured and supplied pursuant to this Schedule
6 shall:  (i) be manufactured in full compliance with US cGMPs (in the case of
API) and EU cGMPs (in the case of Clinical Supplies), (ii) meet the applicable
Specifications at the time of shipment, and Servier shall use Diligent Efforts
to ensure that the API and Clinical Supplies meet Specifications at the time of
delivery to XOMA, (iii) have a shelf life of no less than [*] months for the
Amlodipine API, [*] months for the Perindopril API, [*] months for the ACEON API
and a period to be agreed by the Parties in good faith for the Indapamide API,
or such shorter period(s) as the parties may from time to time agree, and (iv)
comply with (and be manufactured in accordance with) all applicable Laws and
guidelines and the Quality Agreement.
 
8.2           XOMA represents, warrants and covenants to Servier that it shall
comply with all applicable Law relating to the handling, storage, and disposal
of each API, any Clinical Supplies and the manufacture of Licensed Product.
 
8.3           XOMA understands that it is anticipated the facilities to be used
by Servier and/or its Affiliates for the manufacture of API will be inspected by
the FDA and that such inspection may result in recommended changes to be
implemented at the facilities or to the processes used therein.  Neither Party
shall be deemed to be in breach of any of its representations, warranties,
covenants or other obligations while such recommended changes are being
addressed in a commercially diligent manner.
 
8.4           ASIDE FROM THE WARRANTIES OF THE PARTIES CONTAINED IN THE
AGREEMENT (INCLUDING THIS SCHEDULE 6), ALL WARRANTIES, EXPRESS OR IMPLIED, ORAL
OR WRITTEN, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE, ARE HEREBY EXCLUDED.
 
8.5           IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES
WHATSOEVER RESULTING FROM ANY CAUSE OR CLAIM WHATSOEVER, WHETHER BY TORT OR
CONTRACT OR OTHERWISE, INCLUDING BUT NOT LIMITED TO LOSS OF PROFIT AND LOSS OF
SAVINGS, BUSINESS DATA, OR GOODWILL.
 
8.6           XOMA is not authorized to, and shall not, make any representations
or warranties on behalf of Servier with respect to the API or any Clinical
Supplies, without the prior written consent of Servier, which consent may be
withheld in Servier’s sole discretion.
 
ARTICLE 9          SAFETY STOCK; INVENTORY SHORTFALL; SUPPLY FAILURE
 
9.1           Servier shall use commercially reasonable efforts to maintain on
hand an inventory of each API in conformity with US cGMPs, the applicable
Specifications, the Quality Agreement and the representations and warranties
contained herein that relate thereto (the “Safety Stock”) equal to or greater
than [*]% of the amount of such API contained in the next succeeding (a) [*]
months of XOMA’s then current Forecasted Requirements for the Perindopril API,
(b) [*] months of XOMA’s then current Forecasted Requirements for the ACEON API,
(c) [*] months of  XOMA’s then current Forecasted Requirements for the
Amlodipine API and (d) a number of months to be agreed by the Parties in good
faith for the Indapamide API.  The Safety Stock shall be replenished in a manner
sufficient to ensure that, upon any delivery to XOMA, each API included therein
shall have an effective shelf life of no less than [*] months for the Amlodipine
API, [*] months for the Perindopril API, [*] months for the ACEON API and a
period to be agreed by the Parties in good faith for the Indapamide API or such
shorter period(s) as the parties may from time to time agree.
 
 
10

--------------------------------------------------------------------------------

 
 
9.2           Servier shall use Diligent Efforts to prevent any Inventory
Shortfall, including through the maintenance and allocation of inventories of
API.  Servier shall notify XOMA promptly if any Inventory Shortfall of the type
described in clause (a) of the definition thereof occurs or Servier becomes
aware of the occurrence of an event or events or the existence of circumstances
described in clause (b) of such definition, including whether or not such
Inventory Shortfall will impact any planned deliveries of one or more APIs.  If
such notice indicates an impact on any such planned deliveries, then as soon as
reasonably practicable thereafter, Servier shall provide XOMA a forecast setting
forth in reasonable detail Servier’s plan to remedy such Inventory Shortfall
including an updated schedule of what such planned deliveries will be.  Such
forecast shall thereafter be updated to reflect any significant developments and
on no less than a monthly basis.  If XOMA determines in its reasonable judgment
based on any such forecast that XOMA will not be able to fulfill orders for the
applicable Licensed Product as a result of the Inventory Shortfall (an “Actual
Shortage”), the Parties will meet to evaluate the magnitude of the Actual
Shortage and the appropriate means to address such Actual Shortage.  In the case
of an Actual Shortage of Perindopril API or ACEON API, if the Parties agree that
the Actual Shortage will exceed [*] consecutive months or if such Actual
Shortage does exceed four (4) consecutive months (an Actual Shortage of any API
in excess of [*] consecutive months being referred to herein as a “Supply
Failure”), then XOMA may at its sole option cause Servier, at Servier’s cost and
expense, to initiate and complete technology licensing and transfer to, and
qualification of, an additional source of manufacturing of Perindopril API or
ACEON API, as the case may be, at a site selected by Servier, which may include,
for the avoidance of doubt, a Third Party site.  In the case of an Actual
Shortage of any API other than Perindopril API or ACEON API, XOMA’s obligation
to purchase such API exclusively from Servier, if any, shall immediately cease.
 
9.3           In the event of any dispute as to the magnitude, existence or
plans to remedy an Actual Shortage, the dispute may be submitted by either Party
to the Coordinating Committee for resolution.  In the event the Coordinating
Committee cannot resolve such dispute within [*] Business Days of such
submission, the dispute shall be promptly submitted to a senior executive with
decision making authority of each Party for resolution.  In the event such
senior executives cannot resolve such dispute within [*] Business Days of such
submission, the dispute shall be resolved pursuant to Article 16 of the
Agreement.
 
9.4           Without limiting XOMA’s remedies available pursuant to other
provisions of the Agreement, in the event of a Supply Failure during the term of
the Agreement, XOMA’s obligations under the Agreement with respect to such API
(including, if applicable, the obligation to purchase such API exclusively from
Servier) and any Licensed Product containing such API (including, if applicable,
with respect to the Minimum Net Sales Amounts set forth in Section 9.5) shall be
suspended until such time as the delivery of such API is restored by Servier or
by a Third Party as provided in Section 9.2 (whereupon any such obligation of
exclusivity will only apply in the event such API continues to be supplied by
Servier); and the Minimum Net Sales Amounts set forth in Section 9.5 of the
Agreement shall not apply until the end of the first period of [*] consecutive
calendar quarters beginning and ending after the Actual Sales shortage has
ceased and (y) whichever of clause (i) or (ii) of such Section 9.5 as applied at
the time such Actual Shortage began shall apply beginning at the end of such 4
quarter period for the remainder of the applicable period referred to in such
clause.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 10         PRECEDENCE
 
In the event of a contradiction between the terms of this Schedule 6 and the
other terms of the Agreement, and in particular the terms of Section 6.2 of the
Agreement, the other terms of the Agreement shall control.  Once a Designed
Third Party has started to supply Perindopril API, Amlodipine API and Indapamide
API to XOMA as indicated in Section 6.2 of the Agreement, Servier shall be
relieved from its delivery obligations hereunder as of the date of the first
delivery by such Designated Third Party, on an API-by-API basis.  In respect of
such delivery activities, the Designated Third Party shall not be considered an
agent of Servier or as acting on behalf of Servier in any way whatsoever.
 
 
12

--------------------------------------------------------------------------------

 
 
Appendix 2.1
(to Schedule 6)
 
Specifications
 
(a)           Amlodipine API for Initial Licensed Product
 
[*]
 
 
13

--------------------------------------------------------------------------------

 


(b)           Perindopril API for Initial Licensed Product
 
[*]
 
 
14

--------------------------------------------------------------------------------

 


(c)           Initial Licensed Product
 
[*]
 
 
15

--------------------------------------------------------------------------------

 
 
Appendix 2.1A
(to Schedule 6)
 
Specifications - ACEON API and ACEON
 
(a) ACEON API
 
[*]


 
16

--------------------------------------------------------------------------------

 
 
(b) ACEON
 
[*]


 
17

--------------------------------------------------------------------------------

 
 
Appendix 4.2
(to Schedule 6)
 
Prices - Clinical Supplies*
 
Perindopril (milligrams(mg))
Amlodipine(milligrams(mg))
Price (U.S. Dollars)
     
[*] mg.
[*] mg.
$[*]
     
[*] mg.
[*] mg.
$[*]
     
[*] mg.
[*] mg.
$[*]
     
[*] mg.
[*] mg.
$[*]



* Prices set forth above are for 1,000 tablets in bulk form, CIP.
 
Prices for Clinical Supplies not listed in the table above shall be as agreed by
the Parties in good faith based on the prices set forth above.
 
 
18

--------------------------------------------------------------------------------

 
 
Appendix 6.2
(to Schedule 6)
 
Analytical Methods - Perindopril API, Amlodipine API and Initial Licensed
Product
 
[*]
 
 
19

--------------------------------------------------------------------------------

 


SCHEDULE 7.2
 
COORDINATING COMMITTEE MEMBERSHIP
 
The following functions shall be represented:
 
 
–
Medical information

 
 
–
Regulatory affairs

 
 
–
Development

 
 
–
Alliance Management/Operations

 
 
–
Legal

 
 
Schedule 7.2-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.1(b)(i)
 
E-ROOM CONTENTS
 
[*]
 
 
Schedule 8(b)(i)-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.1(b)(ii)
 
E-ROOM CONTENTS RELATED TO ACEON
 
[*]
 
 
Schedule 8(b)(ii)-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.1(b)(iii)
 
EXAMPLE OF ELECTRONIC REPORT
 
[*]
 
 
Schedule 8(b)(iii)-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 11.3(c)
 
SAMPLE INVOICE
 
[*]
 
 
Schedule 11.3(c)-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 11.5
 
FORM OF ROYALTY REPORT
 
[*]
 
 
Schedule 11.5-1

--------------------------------------------------------------------------------